 394DECISIONSOF NATIONAL LABOR RELATIONS BOARDSchwab Foods,Inc., d/b/a Scotts IGA Foodliner andLocal 725, Retail Clerks International Association,AFL-CIO.Cases 25-CA-6595 and 25-CA-6716March 29, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSPENELLOAND WALTHEROn September 29, 1975, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Schwab Foods, Inc.,d/b/a Scotts IGA Foodliner, Mooresville, Indiana,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.1Contrary to the Administrative Law Judge,we do not find theRespondent's announcement of the availability of certain existing insurancebenefits to be violative of Sec. 8(a)(I). Prohibiting the Respondent frompublicizing existing benefits-an issue raised by the Union itself-merelybecause the employees had not previously been made aware of such bene-fits,would deprive the Respondent of legitimate campaign strategy neces-sary to counter the Union's claim that it offers better benefits.DECISIONSTATEMENT OF THE CASEBERNARD RIEs, Administrative Law Judge:These consol-idated cases were heard in Indianapolis,Indiana,on April1,2, 3, and 4,1975. These cases are based upon a chargeand an amended charge in Case25-CA-6595,filed on Oc-tober II and 18, 1974,and a complaint issued on Novem-ber 19,1974; a charge in Case25-CA-6716filed on No-vember 21,1974, and a complaint (and order consolidatingcases) issued on December 20, 1974; and an amendment tothe complaint in Case 25-CA-6595 issued on March 14,1975, as further amended at the hearing.The complaintalleges, in brief, that Respondent violatedSection 8(a)(1) of the National Labor Relations Act, asamended, by improperly interrogating its employees at itsMooresville, Indiana, store; by warning those employeesthat Respondent's ruleswould be more strictly enforced;by threatening its employees with reduction of hours andother reprisals; by promising economic and other benefitsto its employees; and by keeping the union activities of itsemployees under surveillance. The consolidated complaint,as amended, further alleges that Respondent has discrimi-nated against two employees in violation of Section 8(a)(3).Finally, it is alleged that the Respondent's violations of theAct warrant entry of an order requiring Respondent tobargain with the Charging Party. Respondent denies thecritical allegations of the consolidated amended complaint.Upon the entire record in this case I and my observationof the demeanor of the witnesses at the hearing, and havingcarefully considered the briefs filed by the General Coun-sel, the Charging Party, and the Respondent, I make thefollowing:FINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent is an Indiana corporation engaged in theretail sale of groceries and related products.During theyear preceding issuance of the complaint, Respondent soldproducts the gross value of which exceeded$500,000 andpurchased goods in excess of $50,000 from an Indianawholesaler which received such goods from outside theState. Respondent admits,and I find,that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.At thehearing,the parties stipulated,and I find, that theChargingParty, Local 725,Retail Clerks International As-sociation,AFL-CIO (hereinafter"the Union"),is a labororganization within the meaning of Section 2(5) of the Act.IL THE ALLEGED UNFAIR LABOR PRACTICESA. RelevantContextRespondent operates four grocery stores in the State ofIndiana. The store in issue here is located in Mooresville.The union campaign began there in early September 1974,2when Barry Hardin and John App came to the Union'soffice and displayed an interest in organizing the store.By letter of September 20, the Union asserted majoritystatus in a unit of all regular employees excluding those inthe meat department. By letter of September 25, Respon-dent rejected the Union's request for bargaining. On Sep-tember 23, the Union filed a petition for election with Re-gion 25. The complaint alleges that both before and after'General Counsel has moved to correct the transcript.Certain errors inthe transcript are hereby noted and corrected.2Unless otherwise indicated,all dates referred to herein fall within 1974.223 NLRB No. 43 SCOTTS IGA FOODLINER395the Union demanded bargaining'and filed its petition, Re-spondent committcd an assortment of unfair labor practic-es through the agency of the following conceded supervi-sors:Don Leisen, vice president of Respondent andoperations manager for the four stores; Jerome Crismore,manager of the Mooresville store; David Bush, assistantmanager of the Mooresville store; and Sharlene Wiese,Mooresville "bakery and deli" manager. The complaintalso attributes to Respondent the commission of unfair la-bor practices by certain conduct of David Schwab, son ofthe president of the Respondent; Respondent denies DavidSchwab's agency status.B. The Alleged Violations of Section 8(a)(1) and (3)1.The mid-September conversations between Cri smoreand Leverett, App, and,HardinDeborah Leverett was hired April 21, 1973, initially as acashier. She was promoted in January 1974 to "front endmanager." In June 1974, she was promoted, to stocker, andStoreManager Crismore told her she would receive $2.50an hour. She testified that when the 15-cent increase. didnot appear in her check, she asked Crismore about it, andhe said he hadsentthe papers in to Operations ManagerLeisen, but Leisen was on vacation. She further stated that,on laterinquiry, Crismore had told her that her papers hadbeen returned and she would have to wait 90 days, byorder of Leisen.In mid-September, after the union campaign had started,and sparked by a rumor she had heard, Leverett askedCrismore "if it was true that if the union got in, hourswould have to be cut off the schedule." Crismore repliedthat it was true. Leverett then spoke to Barry Hardin andJohn App, informed them that the Union might cause thepart-timers to lose their jobs, and suggested calling off theunion campaign.The three went to Crismore's office to tellhim "the union was off."In the office, they again asked about the effect of union-ization on the hours, and "if it was legal for him to cut thatmany hours off the schedule." In reply, Crismore:showed us some figures on the calculator and told usthat he had a certain payroll percentage that he had tokeep so many, he could only pay out so much perhour, and that he was still allowed to keep that eventhough we would receive an increase, and based onthe fact if the union got in, we would get a dollar onthe hour increase, our hours would be cut down tokeep that amount the same?Crismore also, in substance, asked why the employeeswanted a union. Hardin and App said they wanted betterwages.Leverett said she wanted equal opportunity for pro-motionsbecause she felt she had been denied a deservedpromotion. Crismore stated that "John App and I would3 Crismore sayshe explained the economicsof the business to the employ-ees. He said that it was necessary to maintain wages at acertain percentageof volume,and told them that"ifwestayedat the same volume and in-creased wages a dollar on thehour for everybody,"itwould decrease thenumberof work hours available to employees by 60-70 hours per week.be getting our raises that we were due for a promotion wehad'received and that he would still consider one for BarryHardin." In the check received by her on October 2, Lever-ett received her raise to $2.50 per hour.'InN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 618(1969), the Supreme Court stated that an employer's pre-diction about the effect of unionization must be "carefullyphrased on the basis of objective fact to convey anemployer's belief as to demonstrably probable conse-quences beyond-his control." InStarkville, Inc., et al,219NLRB 595 (1975), the Board held violative of Section8(a)(1) a supervisor's statement that the employer couldnot pay $3 or $4 an hour, as a local firm was doing, andbefore the employer did so, it would close. The Board not-ed:Here the predictions °of plant closure were not basedon objective facts. The Union had not demanded1$3.00 or $4.00 an hour, like Superior.'See alsoGeorgeWebel d/b/a Webel Feed Mills & PikeTransit Company,217 NLRB No. 121, fn. 1 (1975) ("If wehad a union in the mill we would have to lay off some helpbecause wewould have too much manpower.")If, asLeverett testified, Crismore told the employees that"if the union got in, we would get a dollar on the hourincrease," leading inexorably to reduction of hours forpart-time employees, it would appear that theStarkvilledecision is controlling. If, on the other hand, I were toaccept Crismore's account-that he merely told the em-ployees what would happen "if" wages wereincreased-Imight have some difficulty in concluding that a violationoccurred.'I considered Leverett to be a crediblewitness,but I rec-ognize that a young employee might have misconstrued thethrust of what Respondent characterizes as Crismore's ex-planation of "the economics of store management." Thefact, however, that Leverett had a conversation with Cris-more prior to bringing in App and Hardin for the avowedpurpose of renouncing the Unionleads me tobelieve thatsomething of seriousimport occurred in that first conversa-tion, serious enough to warrant calling in the other twoemployees. As discussed, Leverett testified that in her. firstconversation with Crismore, she asked if it were true thathours would be reduced and he affirmed that it was. In myjudgment, Crismore asserted the same positive position inthe. second conversation, and I conclude that such remarksconstitute a prohibited threat.Starkville, Inc., supra.As theCourt of Appeals for the Ninth Circuit pointed out inN.L.R.B. v. Lenkurt Electric Co.,438.F.2d 1102, 1106 (C.A.9, 1971), Gissel establishes two standards-it precludes anemployer from indicating, by prediction, that he will, of hisown volition, inflict adverse consequences upon employeesCrismoreconceded tellingLeverettthat she would soon receive her raisefor her earlier promotion.He also admitted askingwhy theemployees want-ed a union.He saidhe did so becausehe thought"there was some reasonthatcould betakencare of without any trouble at all."sAlthougheven on that stateof facts,Respondent did not attempt toestablishby "objectivefact" that a wage increase must necessarily lead to areduction of totalemployee hours. Presumably,even without.a union, Re-spondentisnot lavishingmoney on unnecessary employees;Respondenthas apparently found, in other words, thatthe existing employee comple-ment, bothfull-timersand part-timers, is requiredfor operating the store. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDif they choose a union,and it also forbids his suggesting, byprediction,without a factual basis,adverse consequencesarising outside hisvolitionand control("nor mayhe, in anexcess of imagination,fabricate hobgoblin consequencesoutside hiscontrol whichhave no basis inobjective fact.")As setout above,Crismorealso askedthe employeeswhy theywanted a union;he explained at thehearing thathe asked the questionbecause he thought "therewas somereason that could be taken careof without any trouble atall."When the employees aired their grievances,Crismorestated that Leverettand App wouldbe receiving increasesdue them for earlier promotionsand that he wouldconsid-er a promotion for Hardin.EffectiveSeptember 23, ac-cording to General Counsel'sExhibit 11, Leverett and Appreceived increases,the formerpurportedlybecause she hadbeen "[p]romised stock rateafter 90 days trial period," thelatter assertedly given as a "[m]erit evaluation and promo-tion."Iview Crismore'squestion as towhy the employeeswanted a union to constitute a solicitationof grievances.There appearsto besome recent division among the mem-bers of the Board regarding the inferenceto be drawn fromsuch a solicitationby an employer,Flint ProvisionCo.,219NLRB 523 (1975),Uarco, Incorporate4216NLRB 1(1974), but there does not appearto be anyquestion aboutthe unlawfulness of such a solicitation when expressly ac-companied by promises of benefit.Flint Provision Co., su-pra.Thatwas the case here.Accordingly, I find that bysoliciting grievances and promising benefits to employeesin conjunction therewith,Respondent interfered with em-ployee rightsin violation of Section 8(a)(l).It is not necessary to my conclusion hereto also find thatRespondent unlawfully acceleratedLeverett's and App'swage increases,a matterwhich will be laterconsidered.6The legitimacyvel nonof these increases is irrelevant to theunlawfulness of the promisesmade by Crismore.Since theemployees werecompletelyuninformed about the processby which promotional increases were given,and since, aswe shall seeinfra,that process was quitediscretionary andunpredictable,it is plain thatCrismore's statement thatthey would bereceivingtheir promotionincreasesmusthave appeared simply as a manifestationof employer lar-gesse.2. The mid-September cashiers meetingRose Young,a cashier,testified that in mid-September,at one of the periodic meetings of cashiers,Crismore statedthat if the cashiers accepted a bad check, theywould belaid off for a week and that,for acceptance of a second badcheck, they would be discharged. Crismore also said thatthe "check[returns] situation had improved from previous-ly." Young further testified that at the earlier August meet-ing of cashiers,"I think at that time we weretold if anyturned up that we would have to make them good but Iwouldn't say for sure."6Leverett testified that in the summer of 1974, prior to the union activity.Crismore told her that her entitlement to a wage increase for her Junepromotion to stocker would,by Leisen's instruction,be considered after shehad performed in the new position for 90 days. The approval of the increasetook effect roughly 90 days after the June promotion.Crismore testified on direct that the subjects of cashiershortages and bad checks arose at just about every cash-iers'meeting.He did not, however, specifically account ondirect for the content of the September meeting. He didtestify that on or about July 15, 1974, he posted a notice tocashiers (Resp. Exh. 6).' The reason for the notice was that"we were having a lot ofshortagesat the time" (emphasissupplied). After the notice was posted, however, the short-ages"started slowing down."On cross, Crismore conceded that at the Septembermeeting, he told the cashiers that if they failed to followstore policy with regard to the check cashing procedure,they would be disciplined by a warning for the first viola-tion, layoff for the second, and discharge for the third.Operations Manager Leisen testified that the foregoing hadbeen company policy since at least 1971. He also testified,however, that employees have not in the past been told ofthis gradual progression, not even after the first violation.Itwill be noted that the July 15 notice states only that acashier who fails to follow proper procedure in accepting acheck will "have to take care of the check"; no reference ismade to the kind of graduated discipline which Crismoreadmitted that he mentioned in his September speech to thecashiers. Respondent did not attempt to show, and the rec-ord does not support a finding, that the returned checkproblem at the Mooresville store had worsened since July;Young's credited testimony is that Crismore said it hadimproved, and Crismore testified that "things were betterduring this time than they had been previously." The onlyintervening circumstance which might reasonably accountformanagement'sdecision to announce this unfamiliarand stringent disciplinary system was the advent of theUnion. I conclude that Respondent's unwarranted displayof its ultimate economic power was provoked by the noto-rious union activity among its employees,8 and was thusviolative of Section8(a)(1).3.The late September conversation in the kitchen areaRamona Sullivan, a deli sales clerk who had leftRespondent's employ at the time of the hearing, testifiedthat in late September or early October 1974,9 her supervi-sor, Sharlene Wiese, came into the kitchen area where em-7 The notice read:EffectiveImmediatelyIf your register drawer is$1.00 or more short when you check out,you will have to make up the difference at that time.Also if you take a check,and it comes back,you will have to takecare of the check if you don't follow proper procedures.Please read check cashing policy and sign the back of this sheet.Check cashing policy on front of C.B.That the union campaign was known to Respondent may be inferrednot only from the circumstances, particularly the small size of the store here,seeN.L.R.B. v. Pembeck Oil Corporation,404 F.2d 105, 110 (C.A. 2, 1968),Angwell Curtain Company, Inc. v. N.L.R.B.,192 F.2d 899,903 (C.A. 7, 1951),N.LR.B.v.DoveCoal Company and Lark Coal Company,369 F.2d 849, 851(C.A. 4, 1966),but also from the open nature of the conversation betweenCrismore and the three employees discussed above. Thus, Leverett went toCrismore and asked what would happen"if the union got in" and Crismore,exhibiting no surprise,offered an explanation of the consequences.9 Although Sullivan'spretrial affidavit indicates that this incident oc-curred around September 1, 1 believe her testimony that, having thoughtabout the matter, the date was "more like October." SCOTTS IGA FOODLINER397ployeesMary Myrick and, perhaps, Rick Hartloff; werepresent, and showed the employees a form called a "Con-structiveAdvice Record." 1Wiese said they had- to be"stricter on this stuff on here like tardiness,"and indicatedthat the form had been the subject of discussion at amanager's meeting that day. Sullivan told Wiese, "I saw itthree times, I wouldn't worry about it."Wiese also' told the employees at this time that theywould no longer be allowed to have a radio in the kitchen.Sullivan testified that they had always had a radio theresince she began employmentin July.Mary Myrick testified that soon after she started work inJune 1973, she was told that radios were not permitted.However, every so often someone would bring in a radio; itwould remain for a month or two; Sharlene Wiese wouldthen say that radios were not permitted; and the radiowould be taken away, only to reappear after a while.Wiese testified that around April 1974, the cleanup boyshad been permitted a radio, but Operations Manager Leis-en, on discovering it, told Wiese that it was too loud and toget rid of it. Subsequently, she was asked by one of theboys if he could bring in a radio to listen to the worldseries.After obtaining permission from Crismore, she au-thorized him to do so. After that, there were employee andcustomer complaints about the volume, and although sheremonstrated with the cleanup boy, he did not comply. Shespoke to Crismore and he said the best solution was to getrid of the radio.Wiese was not questioned by Respondent's counselaboutthe allegationthat she had shown the CAR to em-ployees. On examination by the Adminstrative Law Judge,she stated that she had earlier been to a meeting with Cris-more and "I was advised to take this document and goover it with every one of my employees and explain it be-cause I had never showed it to any of them and I hadn'tseen it either."She testified that she had been working inthe store for almost 4 years and had never seen the CARform, although 10 people worked under her. At themanager's meeting,the forms had been discussed, and shehad askedto see one.Crismore had told her she shouldtake the form and "go over each one individually and showit tohim seeing as we did have it in the store and it was arule."Wiese's admissions as to the discussions at the manager'smeeting,at which she concededly was told to show andexplain the CAR to her employees, lend credence toSullivan's testimony thatWiese told employees that Re-spondent intended to more strictly enforce its rules."10 The form is a report on various possible delinquencies by employees,such as"Discourtesy," "Wasting Time," "Profanity,"etc. It is obviouslydesigned,as discussedinfra,to be the medium for preserving an officialreprimand of an employee,and it makes provision,inter alia,for details ofthe incident,for "Corrective Effort"taken,and for a statement(and signa-ture)by the offending employee.11Mary Myrick,whose veracity seemed evident,testified that on oneoccasion,Wiese showed her a CAR and told her that an initial violationwould require a warning,a second would cause a writeup,and a third wouldentail probation or discharge.While Myrick seemed to place this incident ina separate conversation between her and Wiese,Isuspect that she wassomewhat confused,and that it actually occurred in the presence of Sulli-van, who testified that Myrick was present when Wiese showed Sullivan theCAR.Respondent proffered no evidence, and the record. is si-lent; as to the need for advising employees that Respon-can attribute the decision of the manager'smeeting, to-ac-quaint employees with the provisions of that form only to adesire by Respondent to flex its economic` muscle in theface of the organizational effort. By thus threatening morestrict enforcement of its rules, Respondent violated Section8(a)(1)124. The grant of hospitalization coverage to JohnsonGadine Sachs Johnson was employed in May 1974 as acashier.In late September or October 1974, Johnson'shours had been reduced, and she spoke to Crismore aboutrestoring them. He agreed to do so. She asked if Respon-dent was cutting hours because of the advent of the Union,and he denied it. They fell into conversation about theUnion, and she volunteered that she favored it because itoffered better benefits. He asked her to specify and shementioned hospitalization.He then told her about theRespondent's Blue Cross plan, of which she had not previ-ously heard, and gave her an application. He told her notto fill in her date of hire or date ofsigning, stating that hewould "fix it to look as if I was working there twomonths." 13 Some time later, he gave her a card indicatingBlue Cross coverage.Crismore testified that after this conversation with John-son, he realized that not all of the employees knew of thisavailable benefit, and he told all who were eligible aboutthe plan.The "Employee Handbook" (Resp. Exh. 1), which listsemployee benefits, including group life insurance and in-comeprotection.insurance;does not refer to the Blue Crossplan.Employees Lorna Grogan, Kevin Truax, .RamonaSullivan, and Rose Young testified that they had not beeninformed of the availability of Blue Cross coverage whenhired;Deborah Leverett, however, testified that she hasknown of the Blue Cross plan throughout her employmentby Respondent, and Carol Schultheis said that when shewas hired, Assistant Manager Bush informed her that shewould be eligible for coverage under the plan after herperiod of probation.Despite the context of the conversation between John-son and Crismore, I am loath to conclude that his offer toher of Blue Cross coverage was an effort to dilute herunion adherence. A similar situation had occurred prior tothe commencement of union activity. Employee Myrick,who was hired in June 1973, testified that "several months"after her hire, and "way before" the appearance of theUnion, she asked Crismore if there was available BlueCross coverage (she had heard a rumor to that effect). Aswith Johnson, he gave her an application form and told hernot to show her hire date on it. It thus appears that Cris-12 1 am not satisfiedthat theremovalof the radio,which,asGeneralCounsel's witnessMyrick conceded,was not unprecedented, was intendedto be a similar show of force aimed at theemployees'organizational cam-paign.Leisen testified that the managershave been told notto put anemployee's date ofhire on the Blue Crossforms "becausetheydon't knowit." 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDmore would have made the coverage available to any in-quiring employee,and that the case of Johnson was notexceptional.What was exceptional,however,was Crismore's conces-sion that he thereafter told all eligible employees about theplan. He had not undertaken to do so afterMyrick's inqui-ry,whichoccurredprior tothe union activity.I infer thatCrismore was motivated to announce the availability ofthis coverageby theUnion's arrival on the scene, and Iconclude that the offer of this benefit to all employees,theretofore generally only granted upon request,violatedSection 8(axl).145.The threat by Wiese on October 1Ramona Sullivan testified that around October 1,severalemployees were standing around smoking and conversing.Supervisor Wiese,who was present, said"This isn't goingto happen after we get a union in here." The employeesthereupon returned to work.Wiese denied this testimony.Sullivan was a believable witness.I find that Wiese'sstatement that employees would suffer a loss of privilegesby selecting a union clearly constituted a violation of Sec-tion 8(aX l ).her account of the conversation.Despite the fact that Wiese and Myrick enjoyed a cor-dial relationship, and despite the fact that Myrick had pre-viously introduced the subject of the Union into their con-versations,current Board decisions seem to indicate thatWiese's questions to Myrick as to how she felt about theUnion and "if I was for it or not,"were violative of Section8(a)(1). In a similar situation,HanesHosiery, Inc.,219NLRB 338 (1975), where the supervisor and the employeeworked together in a close and amicable relationship, andthe employee opened up the conversation about the union,the Board nonetheless found a violation.Here,while My-rick had asked Wiese some general questions about unions,she had evidently never revealed her own sentiments, andWiese's interrogation as to those sentiments must be con-sidered violative of the Act. See alsoErie TechnologicalProducts, Inc.,218 NLRB 878 (1975). ("Notwithstandingthe evidence that the ensuing discussion took place in afriendly atmosphere, we find that such an interrogationhad no legitimate purpose and was not accompanied byany assurance against reprisal.") 11Wiese's further remarks about the restrictions whichwould be imposed upon employees, including a reductionof hours, clearly constitute a threat of reprisal, forbiddenby Section 8(a)(1).Strydel Incorporated,156 NLRB 1185,1186, 1189-90 (1966).6.Wiese's interrogation of, and threats to,MyrickIn early October, Sharlene Wiese,alone with employeeMyrick in the bakery, asked Myrick how she "felt aboutthe union and if I was for it or not." Myrickindicated thatthe "store needed something"and that she knew that she"would vote for the union."Wiese said that if the Uniongot in,there would be less loafing,eatingcould only bedone in the breakroom, and the"hours would have to stayat a certain level so we wouldn'thave full-time work."Either in this conversation or another,Wiese said thatManager Crismore had asked her if she knew any of theemployees who were prounion,and that Wiese had repliedthat she did not know.Myrick testified that she and Wieseworked together decorating cakes,that they often con-verse,and that on other occasions,she has asked Wieseabout the Union.15She considers herself a "friend" ofWiese's, and they play bingo together every Friday night.16Wiese testified that Myrick asked her about the Union,but that she never asked Myrick her sentiments or those ofany other employee.She also substantially denied tellingMyrickabout the adverse effects of unionization.Ihad no doubts about Myrick's veracity, and I accept14Crismore's admission of telling other employees about the Blue Crossplan coverage came only during Respondent's presentation of evidence;there had been no previous testimony along those lines.The complaint,however,broadly alleges that Respondent,through Crismore,"offered,promised,and granted to its employees wage increases,health insurance,and other benefits....From and including unknown dates in Septemberto unknown dates in October1974." 1 considerthis violation to have beenfulllitigatedand ripe for finding.I"I would usually ask her about it because her husband is in the unionand I would,you know,ask her about the union."These conversationsbean sometimeafter September 25, whenMyricksigned a union card.6Wiese said thatthey play "every other Fridaynight." and they usuallysit at the same table.7.Posting of rules on October 4Deborah Leverett credibly testified that on October 4,rules were posted on the wall of the breakroom requiringemployees to be ready to work, complete with ties andsmocks, when they clocked in, requiring them to clock outpromptly,and listing other requirements in regard to clock-ing in andout. These rules had beencontained in the em-ployee handbook but, according to Leverett, had neverbeen enforced.Respondent adduced no evidence to the contrary, or toexplain the necessity for posting such rules.Leveretttestifiedwithout contradiction that in March orApril 1974,while serving as "front end manager," she hadinformedCrismorethat employees were not clocking outfor breaks.He took no steps to rectify the situation,howev-er.This evidence of a prior relaxed attitude toward viola-tion of the rules,together with the timing of the posting ofthe notice coincident with the ongoing union campaign,leads me to believe that the October 4 notice was provokedby the organizational effort, was clearly intended to conveythemessage that Respondent was no longer inclined totreat its employees as benevolently as it had in the past,and was thus violative of Section 8(a)(1).8. The conversation between Leverett and BushAround the first part of October, Deborah Leverett, whohad gone into Crismore's office on an errand, had a con-versationwith AssistantManager Bush. He asked her"Whethera violationwould be found by applicationof the standardslaid down inBonnie Bourne an individual d/b/a BourneCo. v. N.L.R.B.332F.2d 47 (C.A. 2, 1964), is another question. It wouldappear that the Boardhas refusedto adopttheBournetests. SCOTTS IGA FOODLINER399which business representative she had talked to.!8 Bushsaid he had talked to some of the business representatives;that:they had some valid arguments;that he couldn't saytheUnion was "good or bad or anything like that, butthey,you know, they were fair,they weren't lying to us oranything,making us pawns";and he told Leverett he knewwhere she stood on the matter and would not try to changeher mind.Bush-denied having asked Leverett "the name of theunion man."Although I accept Leverett's testimony,I do not consid-er the conversation to be coercive.It seems obvious to methat Leverett's role in the union campaign was prominentand was considered to be so by Leverett.Merely asking herwhich business representative she had spoken to was not aprobe into her attitude toward the Union;Ido not thinkeither Leverett or Bush believed such a probe was neces-sary. In the context of a conversation in which Bush af-firmed that the Union had some valid arguments,statedthat the Union was not lying to employees, and indicatedthat he would not try to change Leverett'smind, I agreewith Respondent that thisquestionwas not legally offen-sive.Rochester Cadet Cleaners,Inc.,205 NLRB773, 783(1973) (Jemison).9. The October 4 constructive advice record issued toJohnsonGadine Sachs Johnson assisted the organizing campaignby handling authorization cards to four employees at thestore, by promoting the Union in and out of the store, andby calling about 20 employees on the telephone in order toproselytize them.On September 19, she was short $15.79 in her cash draw-er.On October 4, Crismore, who had asked her on. Septem-ber 20 what had caused the shortage, gave her a Construc-tive Advice Record (CAR). He told her he did not want towrite her up, but "theywere gettingon to him" and he hadto do so.'9 She was not required to, reimburse Respondentfor the $15.79, but Crismore told her that if the shortageshouldrecur, shewould be put on probation for 30 days.The record shows thatsinceRespondent began opera-tion of the store around mid-1973,20 a cashier named Lor-ettaMiller received a CAR on January 10, 1974, for ashortage (on January 5) of $32.34; received a second oneon January 21, 1974,for a shortage(on January 14) of $20;and received a third CAR in February or March 1974, fortaking a $9 check, which turned out to be uncollectable, inviolation of policy. Miller was not put on probation for anyof the three offenses.No further CAR's were issued to any employee untilJohnson received hers onOctober 4. Thereafter, on Octo-ber 9,an employee received one for reading a magazine onthat day, Leverett received one on October 25, as hereafteris Leverett failed to mention this question on direct examination, but Ibelieve her subsequent testimony that the conversation began as indicated.19Crismore conceded that higher management was "getting on to meabout filling these out."20 The Mooresville store had apparently been owned as a separate ventureby William L.Schwab and a partner prior to mid-1973,and around thattime was purchased by Respondent(also owned by Schwab).discussed, and. three other employees were issued CAR'sbetween November 13=16 for shortages occurring on Octo-ber -15, 18, and November 8.Crismore testified that the policy regardingthe issuanceof CAR's for cashier shortageswas to issuethem for short-ages of $10 ormore.He said thatcashiersmay have had.,one or two" such shortages in the period March-October1974 for which no CAR's were issued..He further concededthat,withmost rule infractions,"I said something in pri-vate," unless it wasa serious matter 2' With regard to John-son, Crismore said he only told her that if he did not writeher up, his superiors "would be getting on me about it," buthe conceded that in the period in question, cashier short-ages "werebetter during this time than they had been pre-viously. ' 22Taking into account the fact that no CAB's 23were is-sued between February or March and October (after theunion effort had begun); that, as Crismore conceded, theremay have been "one or two" shortagesin excess of $10during the March-October period for which no CAR'swere issued;that cashier Loretta Miller was not put onprobation, as Johnson was warned she would be for a sec-ond shortage, despite the fact that Miller had received twoCAR's for two shortages in a 9-day period in January,each of which exceeded Johnson's shortage, and a thirdone in February or March for violating the check-cashingpolicy; that, as Crismore conceded, the cashier shortageproblem had slowed down after he posted the July 15 no-tice; and that Crismore conceded, as Johnson testified, thathigher management"was gettinon to" him about issuingthe CAR'S, despite the improvement in the cashier shortageproblem, I conclude that the issuance of the CAR to John-son onOctober 4, and the unprecedented threat of place-ment on.probation, was part and parcel of the managementeffort, previously referred to, to intimidate-employees forengagingin collective activity. Such conduct violated Sec-tion. 8(a)(3) .of the Act 2410. The October 15 surveillanceUnionBusinessRepresentativesJamesKimbler andJohn Lemmon and employee Londa Grogan testified to ameeting of "key employees" to discuss the campaign, heldon October 15 in the early afternoon. Grogan arrived at theappointed McDonald's restaurant at about 1 p.m. DavidSchwab, son of Respondent's owner, and DavidBush, as-sistantmanager of the Mooresville store,came in,boughtsome softdrinks, and "looked in our direction exactly."21Leisen testified thatCrismorewas subsequently demoted to assistantmanager because"Ihad to prod him too much.He's too nice of a guyreally.He don't liketo bawl anybody out."22Crismore also testified thatthe July15 notice,previously adverted to,had been effective:"[shortage]started slowing down after I put that out."23 Theoriginof the CAR,and its uses, is a rather luridstory. As noted byAdministrative Law JudgeOrdmaninSchwab'sFoods, Inc.,197 NLRB1068, 1074(1972), the CARsystem wasadopted byRespondent's president,William L.Schwab,in a 1971 union campaign at one of Respondent's Mar-tinsville stores.Judge Ordman found it "quite obvious that the CAR systemwas discriminatorily applied"inMartinsville,although he did not find thatadoption of thesystem was itself violative.2In so concluding,it is unnecessary to findthatmanagement was specif-ically aware of Johnson's activities on behalf of the Union,although thecasescitedin fn.8, supra,provideampleauthority for sofinding.. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDBush and Schwab left, and as their car drove off, Schwabwas seen leaningover the back of the seat observing Lem-mon, Kimbler, and Grogan. Bush and Schwab chose toexit by circling the restaurant instead of leaving directlyfrom the exit near where their car was parked, thus bring-ing them closer to where Kimbler, Lemmon, and Groganwere sitting.Bush conceded that he had told a Board agent that heand Schwab had gone to McDonald's with the intent ofseeingif a union organizer was there, but asserted at thehearing that their real reason for going was to have lunch.He also apparently admitted that, ordinarily, he never haslunch with Schwab. He further conceded that they "decid-ed not to eat, so we had a coke."Around 7 p.m. that same day, Lemmon and Kimblerwere scheduled to meet again at McDonald's with "key"employees. When they arrived, they were informed by em-ployees Myrick and Tamlin that the assistant manager ofMcDonald's had forbidden them to hold a unionmeeting.Joined by employees Hacker and Hunt, Lemmon wentabout a block to a Burger Chef restaurant. Kimbler stayedbehind to await the arrival of other employees. He enteredtheMcDonald's restaurant and observed David Schwabtalking to the assistant manager.Schwab stood therewatching other employees as they entered. Kimbler and theothers eventually went to the Burger Chef.While the union representatives and the employees werediscussing the campaign at Burger Chef, David Schwabwas seen driving around the restaurant. His car had en-tered the restaurant parking lot from the direction in whichtheMooresville store lay, and after he circled the restau-rant, he drove back in the direction of the store. The res-taurant iswell-lighted and is mostly glass-enclosed. Ac-cording toKimbler,Schwab was looking into therestaurant where the union agents and the employees wereseated 23As tothe alleged afternoon surveillance,I am somewhatat a loss to understand Bush's testimony. Asked if he didnot "tell a Board agent" that he went to McDonald's withthe intent of seeing if a union organizer was there, he re-plied, "Yes, I did. I did make that statement." But he thenimmediately stated that "actually the reason I went was togo have dinner."He offered no explanationof why he toldthe investigating agent that he had gone to ascertain thepresence of a union organizer.2625 Theforegoing findings as to the evening meeting ofOctober 15 arebased on the credited testimony of Lemmon,Kimbler,and Myrick.26 Bush's later testimony that the Board agent"didn't give me a chance tosay anything edgewise"does not explain his testimonial admission that, infact,he did"tell" the Board agent that he had gone on a spying mission. Ifitbe argued that what Bush meant was that he had merely gone to therestaurant to chat with the organizer,as the following testimony starts tosuggest,the same testimony also indicates that his reason for going was notfor that purpose:No. I did notsay that I went to check on them.Ihad wantedto, I hadtalked to this one union representative before.And thereason that Istopped in, well,the reason we stopped in was to eat, but when we sawhe was there I was wanting to talk to him for some things we haddiscussed.Bush further testified that he happened to be with Schwab because theyboth had errands in Martinsville,drove there together,and on the returntrip decided to stop and have lunch.He did not explain how it came to beConsidering Bush's evident admission to a Board agentthat he had gone to the restaurant to determine whether aunion organizer was there; his unsatisfactory testimonyabout his original intention to have lunch in the restaurantwith the son of Respondent's owner, with whom he ordi-narily never has lunch, just at the time that the union con-ference was occurring, and their unexplained decision notto eat, but to have soft drinks instead; and the creditedtestimony that Bush and Schwab circled the restaurantupon leaving, instead of using the nearest exit, withSchwab leaning over the seat and looking back, I concludethat Respondent, through Bush's conduct, engaged in un-lawful surveillance.27The testimony as to the activities of David Schwab onthe evening of October 15, set out above, persuasively indi-cates that he engaged in the kind of surveillance prohibitedby the Act. Whether his conduct may be attributed to Re-spondent depends upon whether he should be found to beRespondent's agent.David Schwab, about 19 years old, the son ofRespondent's owner, is an employee of Wetterau FoodCompany, a firm which supplies grocery items to theSchwab stores. He formerly worked for the Schwabstores.During the September-October period in question, youngSchwab made deliveries once a week (in the evening) to theMooresville store, and would stock the shelves for approxi-mately 5-8 hours,sometimesenlisting the aid of employeesif they had finished their own work.InInternational Association of Machinists, Tool and DieMakers Lodge No. 35 [Serrick Corp.] v. N. L. R. B.,311 U.S.72, 80 (1940), the Court held that "strict application of therules of respondent superior" is inappropriate under thisstatute,where we deal not with private rights or technicalconcepts pertinent to an employer's legal responsibility,"but with a clear legislative policy to free the collectivebargainingprocess from all taint of an employer's compul-sion,domination, or influence." The test of agency wasrecently stated by the Board as whether "under all the cir-cumstances, the employees could reasonably believe thatLesliewas reflecting company policy, and speaking andacting formanagementwhen he interrogated and threat-ened them with loss of jobs,"Aircraft Plating Company,Inc.,213 NLRB 664 (1974), citingAmerican Door Compa-ny, Inc.,181NLRB 37, 43 (1970).Where the question is whether an employee who is close-ly related to the owners or managers of an employer is anagent for the purposes of the Act, the Board has accordedgreat weight to the familial relationship,sometimesfindingagency, despite the fact that the relative was simply a rank-and-file employee, on the basis of little more than that rela-tionship.Continental Motors, Inc.,145 NLRB 1075, 1076-77 (1964);Glynn Campbell, d/b/a Piggly Wiggly El DoradoCo., 154 NLRB 445, fn. 1 (1969), enfd. 370 F.2d 988 (C.A.8, 1967). Cf.Romayne H. Wharton, d/b/a Wharton's FoodMarket176 NLRB 656, 659 (1969). In other cases, theBoard has recited facts indicating that the employee-rela-that,on a workday,he and Schwab got together and came to realize thecoincidentalpath theywere about to set out on.27 Respondent generally arguesthat Schwabis not,as alleged,an agent ofRespondent.Thatissue is, of course, immaterial here,where Bush, a con-ceded supervisor,played acentral role. SCOTTS IGA FOODLINERtive was vested with some "special authority" or indicia ofmanagerialintimacy or prerogative.Aircraft Plating Com-. pany, Inc., supra("family relationship is but one of the fac-tors to be considered in determining the employees' per-ceptions of Leslie's status . . .");The Eastern Beef &ProvisionCo., 208 NLRB 756 (1974);South Shore PontiacCo., Inc.,203 NLRB 928, 933 (1973);Sprouse-Reitz Co.,Inc.,199 NLRB 943, fn. 1 (1972);Hribar Trucking, Inc.,166 NLRB 745, 746 (1967), enfd. in pert. part, 406 F.2d 854(C.A. 7 1969);StinsonManufacturing Company,148 NLRB260, 261, fn. 1 (1964). In a few cases where the allegedagent was a close relative but not an employee, it was heldthat the agency allegation was not supportable.Boston CabCompany, Inc. & McCann's Taxi, Inc.,212 NLRB 560(1974);Radco Enterprises, Inc.,189 NLRB 278, 279 (1971),enfd. 453 F.2d 406 (C.A. 6, 1971).28Here,David Schwab was not employed by Respondent.The absence of an employment relationship does not, ofcourse, preclude a finding of agency relationship, as theBoard and courts have recognized in many cases involvingbusiness associates,local businessmen,and local govern-ment officials. E.g.,Steele Apparel Co., Inc.,172 NLRB 903(1971), enfd. in pert. part, 437 F.2d 933 (C.A. 8, 1971);Henry I. Siegel, Inc.,165 NLRB 493 (1967), enfd. 417 F.2d559 (C.A.D.C., 1969);LakeButlerApparel Company,158NLRB 863 (1966), enfd. in pert. part 392 F.2d 76 (C.A. 5,1968);HamburgShirt Corporation,156 NLRB 511 (1965),enfd. 371 F.2d 740 (C.A.D.C., 1966).David Schwab was the son of the owner of Respondent,and clearly known as such to the employees. As Trial Ex-aminerReel realistically pointed out inHill-Behan LumberCompany,162 NLRB 745, 749 (1967), enforcement denied396 F.2d 807 (C.A. 5, 1968), speaking of the father (a non-supervisory, part-time employee) of the employer's compa-ny supervisor, "[I]ndeed, the employees would be far morelikely to consider his statement as reflecting company poli-cy than they would statements of present store managerswho, although technically supervisors, were in actualityless close than the elder Borg to the actual fount of compa-ny policy."In addition to his close and well-known relationship tothe "actual fount of company policy," David Schwab, inthe course of his duties, appeared at the Mooresville storeweekly, working from 5-8 hours, and often called uponemployees to help perform his work if it did not interferewith their own. There is no testimony that any employeerefused such a request. His father most likely knew ofyoung Schwab'sduties inthis regard. As far as the recordshows, in the words of the Board inAircraft Plating Compa-ny, Inc., supra,the "employees had never been told by Re-spondent that [David Schwab] did not speak or act onRespondent's behalf."Moreover, as previously discussed, Schwab and Assis-tantManager Bush had appeared together at the Mc-Donald's restaurant earlier inthe day andengaged in un-lawful surveillance. By so doing, Respondent's concededsupervisor, Bush, clearly allowed young Schwab to be iden-tifiedwith Respondent's labor relationspolicy,in a man-28 It is unclear whether exceptions were filed to the conclusions of therespective Administrative Law Judges on the issue of agency in these cases.401ner not found in a number of the earlier-cited cases con-cluding that an agency status existed.29There is, in addition, the fact that there is a parallelismbetween Schwab's conduct (aside from the matter underdiscussion, see his conversation of October 28 with em-ployees,infra)and that of other representatives of Respon-dent which the Board found to be a relevant factor inAir-craft Plating Company, Inc., supra, Continental Motors, Inc.,supra,andPigglyWiggly El Dorado Co., supra.Finally, I note that neither David Schwab nor his fatherwere called as witnesses to David's lack of authority, or hisfather'sknowledge of David's activities. InHill-BehanLumber Co., supra,where a similar situation obtained, itwas held that "the failure to adduce testimony which ispeculiarly within the Company's province may be someevidence that the testimony, if adduced, would not be fa-vorable to it," 162 NLRB at 749 (1967).Taking into account, then,the fact that Respondent is afamily-owned enterprise;David Schwab's known, andhighly significant, relationship to Respondent's owner; hisregular visits to the Mooresville store, surely known to hisfather; his ostentatious surveillance of employees in thecompany of a conceded supervisor; and the similarity ofhis conduct to that engaged in by other representatives ofRespondent, I find that his surveillance of the meeting ofemployees on the evening of October 15 should be attribut-ed to Respondent. SeeFiore Brothers Oil Co., Inc.,137NLRB 191, 192 (1962), enfd. 317 F.2d 710 (C.A. 2, 1963).11. The CARissued to Leverett on October 25On October 15, Deborah Leverett was promoted to theposition of head of frozen foods, with a promisedincreasein salary to $2.75. She was trained in the position by BillPetit 3° In examining the freezer, she found broken anddamaged items. Petit told her that, with suchitems, if theywere not resaleable, they should be thrown awayy, and ifthey were resaleable ("if I would buy it myself"),3 to markthem down and put them in the "spot cooler." Leverett andPetit went through the inventory and he showed her "whatwas good and what was not good." He also told her that"on ice cream, -I could save the ice cream and give it backto the Holland man."On October 25, while working on the frozen food locker,she marked some items down and placed them in the "spotcooler," and prepared to throw away some otheritems-abag of peas, an empty ice cream box, and three packages ofnoodles 32 She had thrown the peas and the empty box intothe incinerator and was preparing to do the same with the29 For this reason in particular,I findMike Velys, Sr., et at, d/b/aR & M Electric Supply Co.,200 NLRB 603,607, 608(1972), cited by Re-spondent, to be inapposite.For one thing,Inote that, inVelys,the Boardspecificallystatedthat"in the absenceof exceptions,"itwas adopting,proforma,the AdministrativeLaw Judge's conclusionthat the owner's son wasnot an agent.200 NLRB 603, In. 2. Furthermore, inVelys,unlike here, therewas "no evidence that [the son] appeared to employees to be authorized tospeak for his father." 200NLRB at 608.30 Accordingto Leverett's credible testimony,Petit was assignedby Assis-tantManager Bush to train her.OperationsManagerLeisen referred toPetit as the "headdairy clerk."31Mary Myrick credibly testified to overhearingPetittellLeverett, "Ifyou see anything in thefreezer you wouldn't buy yourself,pitch it."32 These hadbeen"down behind the shelvesand onthe floor." 402DECISIONSOF NATIONAL LABOR RELATIONS BOARDnoodles when Produce Manager Tatlock asked her whatshe was doing. She said she was throwing away some itemsthat she "wouldn't eat herself." Tatlock took the noodles,saying he would take them to the deli.That evening she was called to the front office and con-fronted by Operations Manager Leisen with a bag of par-tially burned peas; also on his desk was a "bagful of stuff Inever did get to see into."She told Leisen that she had been following Petit's in-structions. Leisen told her "that wasn't the procedure any-more" and she complained that he was changing the ruleson her. He told her that her "judgment isn't very good"and thatshe was "just burning up their profits." He likenedthrowing away products to "stealing," and said stealingseemed to run in her family. He handed her a ConstructiveAdvice Record which she refused to sign. Leisen furthersaid that Leverett was on permanent probation and that "ifIdid anything wrong my tail would be out on the roadsince I seemed to like it so well out thereanyway." Leveretthad been walking a picket line outside the storeon off-dutyhours "almost every day" since the first part of October orthereabouts. Leisen also demoted Leverett back to cashregister work and her hours were cut down from 40 to 30hours a week.Leisen testified that he received a call in his Martinsvilleoffice from Charles Dorman, the produce buyer, to theeffect that Talock had caught Leverett throwing "damagedmerchandise" in the incinerator and "that merchandisewas saleable."He had Dorman retrieve what he couldfrom the incinerator, and, upon his arrival in Mooresville(some 17milesaway) shortly thereafter, he found a bag ofpeas, an empty carton of ice cream bars, two or three bagsof french fries,33 and some packages of noodles. He thentalked to Tatlock, after which he took a Constructive Ad-viceRecord and noted on it the retail value of the re-covered merchandise (assertedly over $11).34He called Leverett in and told her the items were resalea-ble. She said, according to Leisen, that she didn't "feel likeitwasfit to be sold," and stated her understanding thatanything that was not resaleable was to be destroyed. Bytestifying that he asked Leverett, "Who gave you the powerto make that decision?" in response to the foregoing, Leis-en effectively conceded that Leverett raised the question ofthe standard to be applied in dealing with damaged goods,and whether she had been empowered to make decisions inthis area. Leisen denied that,in answer to his question,Leverett said that Petit had authorized her to make thedecision, and further denied her saying that Petit hadtrained her.Leisen told her he regarded the incident to be equivalentto theft, and filled out the CAR. When she refused to ad-mit that she had been wrong, and said she would make thesame decision again,he said he would send her to the frontof the store where she could be watched. He told her that33 Other testimony by Leisen indicates that he foundonly one bag ofpotatoes.He further conceded that there was a defectiveseal on the bag.Leverett credibly denied that she had disposed of any potatoes.34 Inflation is rampant in Mooresville,if a bag of peas,a carton of6-12icecreams bars,2 or 3 bags of frenchfries,and some packages of noodlescost over $11.she would be dismissed immediately if she should do thisagain.Leisen testified that Dorman had called him becauseitwas "an extremely delicate situation": Leverett "madeno qualms about her standing. She had been walking in thepicket line."Ibelieved Leverett's testimony, and I credit her. It ap-pears to me that she conscientiously attempted to exerciseher best judgment as to what was resaleable and what wasnot, in accordance with the guidelines laid down by Petit.There was no contradiction of her testimony that she took"some casserolesand some french fried boxes that weresmashed, marked them down, [and] put it down in thecooler"; she believed the other items were not fit for resaleand she began to incinerate them. I find no evidence uponwhich to conclude, as Leisen did, that she was engaging inan act of "sabotage."When Leisen interviewed Leverett, she told him that shehad been following Petit's instructions 35 Leisen did notspeak to Petit to verify what those instructions had been.Leisen says that he showed her a bag of potatoes (although,as indicated, I believe Leverett's testimony that she had notdisposed of any potatoes; she says he showed her a partial-ly burned bag of peas), and they argued over the resaleabil-ity of the item. His testimony does not reflect that he alsoquestioned her about the empty ice cream carton or theboxes of noodles. It is noteworthy, I think, that althoughLeisen had ordered the goods retrieved from the incinera-tor and had immediately driven 17 miles to Mooresvillebecause he viewed the situation as "extremely delicate," heevidently did not choose to preserve the relevant evidence;at the hearing, Respondent failed to proffer any of the re-covered goods.36Most significantly, Leisen was not expressly asked aboutLeverett's testimony, which I credit, that he told her that"if I did anything wrong, my tail would be out on the roadsinceI seemed to like it so well out there anyway." Thisobvious reference to Leverett's off-duty picketing activity,together with his patent hostility toward Leverett and hisfailure to fully explore the incident with her, leads me tobelieve that Leisen was rankled by her union activity to thepoint where his judgment as to how to deal with the situa-tion was influenced by that factor.37 It is settled, of course,that "[t]o invoke Section 8(a)(3), the antiunion motive neednot be dominant (i.e., larger in size than other motives); insomecases it may be so small as the last straw whichbreaks the camel's back."N.L.R.B. v.Whitfield PickleCompany,374 F.2d 576, 582 (C.A. 5, 1967). I believe that,in a context not charged with the dynamics of a unioncampaign, the incident would have been passed off as adifference in judgment, and I conclude that Leverett's35 1 do not credit Leisen's unlikely testimonythat,despite his asking Lev-erett about the source of her authority to dispose of damaged items, she didnot mention Petit.As discussed,both Leverettand Myrick crediblytestifiedthat Petit had given hersuch authority,and I cannot believe that, afterLeisen asked her such a question,she would not have mentioned Petit'sname.36 Alsounaccountably missing wasthe CAR issued to Leverett,which, wewere told,justcouldnot be found.37Although not alleged as a violation,I suspect that Leverett's promotionto the frozen foods section may have been an attempt to win her allegiance(she had, as noted,earlier complainedto Crismore aboutdenial of promo-tionalopportunity),and that her continued picketing thereaftermay havebeen especially galling. SCOITS 1GA FOODLINER403unionadherence played a partin the issuanceto her of theCAR, placing her on permanent probation, and demotingher,makingthoseacts violative of Section 8(a)(3)3812. Supervisor Wiese's threat to MyrickIn late October, after the picket line had been estab-lished,Wiese, referring to a decrease in business, told MaryMyrick that the employees' hours would have to be cut.Myrick said that if her hours were cut any more, she wouldjoin the picket line. According to Myrick, Wiese repliedthat "if she caught any of her employees walking the picketline iftheir hours were cut, then she said she'd really cutthem when they got through." At some later time, however,"Sharlene told me I misunderstood so if I believed in walk-ing the picketline Ishould do so, that I had misunderstoodwhat she meant."Wiese testified that she heard from another employeethatMyrick had been told by Wiese that her hours wouldbe cut if she joined the picket line. Accordingly, she "wenttoMary and I told her that I didn't know how she comeabout to that conclusion but I told her if she felt she want=ed to walk the picket line and that was what she believed inshe should be out there doing it."I found Myrick to be an impressive witness, andI credither testimony. Wiese's statement plainly constitutes an un-lawful threat, in violation of Section 8(a)(1). The fact thatWiese subsequently retracted the threat, however, appearsto be a valid' defense under" Board precedent.Thi PowersRegulator Company,149 NLRB 1185, 1186, _fn. '1' (1964).WhileI entertaindoubt about the capacity of the retrac-tion to erase the intimidatory effect of the original threat, Iam unable to distinguish the presentcasefromPowers Re-gulator,and I shall recommenddismissalof this allegation.See alsoTeamsters Local Union No. 279, affiliated with In-ternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America (S.F. Kennedy New Prod-ucts,Inc.),218 NLRB 861 (1975).13.David Schwab's remarksEmployees Kevin Truax, a stocker, and Carol Schul-theis,a cashier, testified that on October 28, DavidSchwab, in the course of delivering some supplies to thestore, asked them if they had read a newsletter which theRespondent had been distributing to its customers, ex-plaining the presence of the picket line theft in operation.He further asked if they were "for or against" the Union.Schultheis shrugged her shoulders and walked away. Truaxreplied that it made no difference, that perhaps better ben-efits for the employees was the answer. Schwab then asked"if there were any employees that were really pushing forthe union and mentioned Rick Hacker and Deborah Lev-erett." Schwab' asked "how they felt and possibly if they38As indicated,Leisentestified that the demotion and probation came_only after Leverett refused'to admit that she was wrong and said'she wouldmake the same decision again.teverett did not testify to any such conversa-tion,and the circumstances suggest thatit did not occur. Thus, at the, hear-ing; Leisen stated his opinion that Leverett had engaged in an act of "sabo-tage."If he had thought so, it is unlikely that he would have initially decidedto leave Leverett in a position where she could have repeated the offense.would go for a union to get in." Truax said he' "didn't haveany idea about -them .itwasn't any of mybusiness."Later that day, in the presence of Truax and Schultheis,Schwab told a truckdriver present in the store, who hadasked them whether they thought the Union would get in,that "no matter, his dad wouldn't let the union in,' he-would take it to court as he did at Martinsville . . . . Hesaid he had a lawyer from Chicago . . . and -no matterwhat he would keep this union from coming in."Truax, 18 years old, had occasionally gone for rides withSchwab, a friend of Truax's cousin. Schwab, as notedabove, did not testify..I have concluded that David Schwab was anagent ofRespondent within the contemplation of the Act.His un-justified inquiries into the sentiments of Truax, Schultheis,and other employees,39 especially in the context of his com-ments about his father's determination to stave off theUnion, are manifestly violative of Section 8(a)(l).40Tread-way Inn,217 NLRB No. ` 15 (1975).14. The' late October meeting conducted by LeisenLonda Grogan, a cashier not in Respondent's employ atthe time of hearing,' testified that at a meeting of -employeeson -September-28, Don Leisen, operationsmanager andcorporate vice president of Respondent, told the employeesthat he "couldn't promiseus a raisenow but he had beentalking toMr. Schwab and he was really getting some-where." He, had Grogan write on a blackboardsome fig-ures froma piepe of paper, showing that, in Terre Haute, alocal' of the Retail Clerks union had negotiateda scale of$2.60-3.10 per hour, and that Respondent's scale was $2-3.10,with graduated. progression to the top of the scale.Leisen also spoke of union threats and violence againstemployees in Terre Haute. Grogan, who had been hired inMay -1974, had never previously seen any wage'scale forRespondent's employees. Grogan's testimonywas substan-tially corroborated by employee Mary Myrick.Leisen testified that he held -tsvo evening meetings, withattendance` voluntary, for the employees, `because severalemployees had come to him exhibitingconfusionabout -theUnion. He said the meetings had been held late in Octo=ber 4't 'Leisen, a former steward for the Union, said he, toldemployees that he would not make any, threats or promises"becauseI couldn't do that." He discussed the status of theUnibn's petition, and explained the rights of employersand employees from a Board pamphlet. Using a union con-tract recently signed by 'a Terre Haute employer, he hadGrogan chart on the blackboard the contractual wagerates,and told the employees to compare that with the39 Truax,as. indicated, testified that Schwab asked about the union atti-tudeof 'Levere'tt.Since Leverett had been walking the off-duty picket linefor some time as ofOctober28, I am puzzled as towhy Schwabwould beinquiring about her leanings, already visiblydemonstrated.The date of Oc-tobef 28,however,'was suggestedto both Truaxand Schultheisby the Gen-eralCounsel, and' the event described may have in- fact occurred earlier.That Truaxand Schultheis.weretruthfullydescribing the episode itself, Ihave no doubt.40 Thecomplaint contains no allegation with regard to Schwab's remarksconcerning his father's intentions.-41 I credit Leisen on this score.'Grogan's testimony-that the meeting hadbeen held on September 28 was in response to a leading question, andMyrick testified that she "thought it was at a later date than September." 404DECISIONSOF NATIONAL LABOR RELATIONS BOARDscale obtaining in the store.When an employee informedhim that she did not know what the existing scale was, andhe ascertainedthatsome othersdid not, he listed the latterinformation on the board. Manager Crismore testified thata copy of the wage scale was in the store,but was neverposted.A "PayScale"for the Mooresville store,indicating thatitwas revised onApril 29,1974, is in evidence(G.C. Exh.9).While it was stated at the hearing that this exhibit is acopy of the original,itwas also stated that the starting rateof $2.10 for cashiers,sack boys,and chicken fryers shownon the list was an error,since the$2.10 rate did not takeeffect until January 1975, and the correct figure for April1974 was $2. This raises some doubt about the prior physi-cal existence of such a pay scale.The whole of the evidence,however,does not persuademe that there was no such existing pay scale.The exhibitshowing raises given in the store since November 1972(G.C. Exh.11) indicates that when Respondent finally tookthe store into the corporation in mid-1973, anumber ofemployees received"scale adjustments"in order to bringthem into line with employees in similar classifications inthe other stores.This suggests that Respondent did in facthave in effect a pay scale for the various positions and,without more evidence as to actual ratesreceived by em-ployees,I have no basis for concluding that the scale usedby Leisen was concocted for the purpose of offering newbenefits to the employees in the guise of explaining existingbenefits to them.And I do not believe that apprising em-ployees of existing salary maxima, even though they werenot aware of them,is a grant or promise of benefits forbid-den by the Act.42 As was held inBig G Supermarket, Inc.,d/bla Town and Country Family Center219 NLRB 1098(1975), "it cannot reasonably be held that Respondent wasrequired to conceal innocent facts from the employees sim-ply because the facts (namely the existence of insurancecoverage)might lessen their ardor for unionization." 43That does not end the inquiry, however.Grogan, whoappeared to be an honest witness,testifiedthat Leisen toldthe employees that he"couldn't promise us a raise now buthe had been talking to Mr.Schwab and he was really get-ting somewhere."Leisen was not specifically asked aboutthis allegation.He did testify that he told the employeesthat he"didn'twant to make any threats or promises be-cause I couldn'tdo that."Such a statement is not whollyinconsistent,and may have dovetailed with Grogan's testi-mony that Leisen said he"couldn'tpromise us a raisenow," but had been working on Schwab to that end. Ibelieve that Grogan did not fabricate her testimony, which42 Leisen testified that the union contract he used for comparison provid-ed for periodic increases.It is apparent that Respondent did not affordemployees automatic periodic increases.But there was no testimony thatLeisen told the employees that theywerereceiving periodic increases, and,obviously,the employees knew that they were not. It appears that Leisen'suse of the union contract was simply for the purpose of demonstrating thatRespondent's maximum pay for cashiers was equivalent to that won by theunion in Terre Haute.U The distinction between informing employees of existing wages towhich they might aspire,and Crismore's conduct of spreading the wordamong employees of the immediate availability of an existing insuranceprogram which Respondent had theretofore hidden from the employees,found above to be violative of the Act,should be apparent.has a ring of truth. I also believe that a refusal to "prom-ise" a wage increase followed immediately by an indicationthat Leisen was"really getting somewhere"in his efforts toconvince Schwab to grant the increase comes close enoughto a promise of benefits to qualify, in law, as such. By thisstatement, I find; Respondent violated Section 8(a)(1).15. Thewage increasesThe complaint alleges that Respondent granted wage in-creases to employees in violation of Section 8(a)(1). Theprimary evidence bearing on this allegation is an exhibit(G.C. Exh. 11) prepared by Respondent, showing thenames, hire dates,and job titles of employees,and the"Raises,Date,and Reason Given"for each raise in theperiod November 26, 1972-October 21, 1974. There wasalso some scanttestimony by Manager Crismore regardingthe exhibit.The exhibit is rather confusing. Explanations for increas-es shown thereon include such items as "Merit Evalua-tion," "Merit Increase," "90 Day Evaluation," "AnnualEvaluation," "Scale Adjustment," "Job Change," "Pro-moted," "Transferred," and other cryptic comments. Itwould appear from Crismore's testimony and from the em-ployee handbook that every employee is supposed to re-ceive an annual evaluation around the anniversary date ofhis employment. According to a system instituted at thebeginningof 1974,Respondent's Martinsville office sendsout evaluation sheets to the stores for each employee as hisor her anniversary date approaches. Appropriate store offi-cials fill out the forms and return them to the central office,where the final decision on granting raises is made."Slip-ups" have occurred under the system.The decision whether to grant the employeean increaseisbased on a judgment of his merit. If he is granted anincrease,itmay be termed an "annual evaluation" increaseor a "merit evaluation" increase (or, presumably, a "meritincrease"). However, "sometimes a merit evaluation can beany time during the year," and "we interchange the wordmerit and annualwhen theyget a raise."The exhibit shows an inconsistent pattern of receipt of"merit evaluation" raises, having little to do with the anniv-ersary date of employees-Ballard received a "merit evalu-ation" raise less than 5 months after her hire on January29, 1974,M. Bush in less than 8 months, Fishel in 7months, etc. Park did not receive a "merit evaluation" in-crease until 14 months after she was hired;Perkinson re-ceived a "merit increase"11months after hire and thenanother one 6 months later. Sometimes the merit evalua-tions occurred roughly coincident with the anniversary ofhire, as with L. Miller, hired January 27, 1972, and given a"merit increase" on February 12, 1973; Fern Hutton, hiredon July 5, 1971, and given a "merit evaluation"increase onJune 29, 1974; and Rick Hartloff, hired June 22, 1973, andgiven an "annual evaluation" increaseon June 17, 1974.Sometimes the anniversary date was ignored. The fact thatan employee may not have received an increase on his an-niversary date, however, as Crismore testified, could be ex-plained as reflecting a decision that he merited no increase.The General Counsel argues that the exhibit "shows thata disproportionate number [of increases] were granted in SCOTTS IGA FOODLINER405the month following the Union's September 20 demand forrecognition." He points out that 3 increases were grantedon September 23, 1 on October 7, 6 on October 14, and 1on October 21, for a total of 11 increases,44 while only 18raises had been given in 1974 prior to the Union's demand.The dimensions of the relevant universe should be con-sidered.Of the 54 employees shown on the exhibit,45 Icount 24 who were hired on or after February 11, 1974 (15of them in and after July), who could not reasonably beconsidered eligible fora raiseprior to September 20.46 Weshould, accordingly, look to the treatment of the remaining30 employees in Respondent's employ during 1974 whomight appropriately have been considered eligible for rais-es.General Counsel names 18 employees as receiving wageincreasesin 1974prior to September 20. He neglects toinclude Leverett, who received a "merit evaluation" in-crease on March 18;he includesTatlock, whomhe assertsto be a supervisor. Eleven of these employees (Ballard, M.Bush,Carter, Hartloff, Hutton, Leverett, G. Miller, Park,Poynter, Ratliff, and Viles) 47 received "'merit" increases or"annual evaluation" increases. Two of the other raise re-cipients,Gibson and Hacker, received, respectively, a "90-day evaluation" increaseon June 17, and, on August 27, araise described as a-"30 day promised rate at time of hire."Two of the employees named by General Counsel, Haltomand Petit, in fact received only a "Scale Adjustment" raisewhich was granted on April 29 to most employees withsome tenure.48Of the remaining two employees designatedby General Counsel, the explanation on the exhibit forLewis' increase on June 3 is "Went to Full time," 49 and forPrice's increaseof June 3, that he was "Promoted toFEM." Thus, according to my calculations, in the portionof 1974 preceding September 20, out of 30 employees whomight conceivably have been considered for wage increas-es, 12 received some sort of merit evaluation increase, 2received increases at the end of a trial period, and 2 re-ceived increases for a change in jobs 50Of the foregoing 12 merit increases, the pattern of these44With noincreases given to employees in the meatdeparti ffi nt, whichthe Unionwas not seeking to represent.45 IncludedisDon Tatlock. At the hearing and in his brief, GeneralCounsel takes the positionthat Tatlockisa supervisor.At the hearing,Respondent's counsel representedthat therewerethree other employeeserroneously omitted from the list who did not receive any raises.All three(Tamlin,S.Russell,and Hunt)were hiredlate in 1974,and I shall notconsider them as potentially eligible for raises.46 AlthoughTruax testified that,when he was hired,he was told that hewould be "eligible"for a raise in 90 days, the customof giving raises at theexpiration of the 90-day probationary period isalmost nonexistent-Gib-son received one, accordingto the exhibit (but notuntil almost4 monthsafter hire),but other employeesdid not.471 excludeTatlock.48 Crismore testifiedthat the "Scale Adjustment" in thiscase was, in ef-fect,an annual cost-of-living raise given across-the-board to employees. But,in fact,itwas not given to all employees,and the amountsawarded variedso erratically that it appearedthatRespondent exerciseddiscretion as to theincreases granted to individual employees.09 The exhibitgives the same reasonfor Howard Schulz' raise.Lewis wasnot mentioned at the hearing,but Crismore stated thatSchulz' increase wasreally due to the fact that he was transferred fromsack boy to the stockcrew.Presumably,the same explanation appliesto Lewis.50 I am disregardingthe April "scale adjustments" given to many employ-ees, as previously discussed.increaseswas as follows. Ballard received an increase onJune 17, slightly less than 5 months after she was hired;Bush received one about 8 months after hire; Carter re-ceived one slightly less than 11 months after hire; Hartloffreceived one just under 12 months after hire; Hutton re-ceived one 12 months after her previous 1973 "merit in-crease" and around the anniversary date of her hire in1971; Leverett received one about 11 months after hire; G.Miller received hers on June 17, a date roughly coincidentwith her anniversary date (having apparently received nomerit increases since.her hire in May 1971); Park receivedher raise 14 months after her hire (with no intervening mer-itraises);Poynter received her "merit evaluation"raiseabout 14 months after hire (having had no interveningmerit raises);Ratliff received his "merit evaluation" raiseon April 12, 1974, 6 months after his hire in October 1973;and Viles received her merit raise about 4-1/2 months afterbeing hired.The following explanations appear for the 11 employeescited by the General Counsel as having receivedraises af-ter September 20. App, who had been hired for the stockcrew on July 1, received a "Merit Evaluation and promo-tion" increase of 25 cents on September 23. An evaluationform on App, filled out by Barry Hardin on September 6,1974, (G.C. Exh. 13(a) ), states, in part, "I have just madethisman theassistantstock manager." There is testimonythat App was promoted to number two man on the stockcrew (App did not testify to the contrary), and his raisecame 2 months and 3 weeks after hire; it is debatablewhether it may properly be compared 'to the "30 day prom-ised rate at time of hire" given to Hacker or the "90 dayevaluation" raise given to Gibson nearly 4 months after hewas hired.Leverett received, effective September 23, her raise forthe promotion given to her in June, as discussed above.Perkinson's September 23 raise of 25 cents is explainedon the exhibit as "Transferred to Produce"; there is notestimony on the record as to Perkinson, or as to whensuch a transfer occurred.On October 7, Carson received a raise of 20 cents. Gen-eralCounsel's ExhibitIt states,"Annual Evaluation de-layed to consult lawyer." Carson's hire date was August 21,1969; she had receivedan increaseon November 26, 1972,on the basis of a."Merit Evaluation and promoted to headcashier"; she had gotten a 5-cent "pay 'scale adjustment"on August 27, 1973, and was presumably due for an evalu-ation in August 1974. Crismore testified that her raise wasdelayed in order to consult a lawyer about its propriety.Six raisesbecame effective on October 14. According tothe exhibit, Dryer was "Promoted to FEM portion"; thereis no testimony to the contrary, or as to when the promo-tion actually occurred.LorettaMiller, whose hire date was January 27, 1972,had received a merit increase on February 12, 1973, a "JobChange" increase on June 29, 1973, and, on October 14,1974, a raise of 20 cents for "Added responsibility of book-keeping,and checking out store. Rate adjusted to matchother girls!" Crismore testified that Miller had been doingextra work, although he could not say how long she hadbeen doing it.Mitchellwas hired August 13, 1973, and received a 406DECISIONS OF NATIONAL LABOR RELATIONS BOARD"merit evaluation"raise 8 months later,on April 22, 1974.Her 20-cent raise on October 14 is explained as "Annualevaluation delayed to consult lawyer." Crismore testifiedthat he had written up an evaluation on Mitchell,but dueto the fact that notification had been received"that theunion was petitioning or somethinglike that,"the raise wasdelayed in order to consult Respondent's attorney.Howard Schulz,hired on February17, 1973,received a"merit evaluation"raise almost exactly 12 months later.His October 14 raise,as indicated above,was occasioned,according to Crismore, by his change of jobs from sack boyto stock crew.There was no testimony as to when the jobchange occurred.Patricia Smith was hired on June 1, 1969. The exhibit,which commences with the history of employee wage in-creases beginning November 1972,shows that she receiveda "Merit Increase" on March 19,1973, three"scale adjust-ments" in 1973 and 1974,and a 20-cent"Annual Evalua-tion" increaseon October 14. The exhibit states, "AnnualEvaluation (late due to not being received.Pat asked aboutnot being evaluated.)" At the hearing, Crismore testifiedthat"When Don Leisen had a meeting with the employees... [Smith] said something then about not having an eval-uation filled out on her . . . I don't know what happenedto the slip so I went in and filled one out on her."It seemsevident from the record that Leisen had only the two meet-ings with employees referred to above.Since Smith's in-crease came allegedly after she raiseda question about it atsuch a meeting,and since the increase was effective onOctober 14,this is not reconcilable with Leisen's testimonythat themeetingsoccurred in late October.Rose Williams was hired on September1, 1971. The ex-hibit, reflecting,as noted,only wage adjustments made af-ter November 26, 1972, shows that she received "merit in-creases"on March 19 and again on June 4,1973, two scaleadjustmentsin 1973 and 1974, and a 20-centincrease onOctober 14, 1974, described as "Merit Evaluation and Of-fice responsibilities." Crismore testified that Williams' add-ed responsibilities(checking out registers,making deposits,etc.) had begun in the summertime.The timing of the raiseisnot out of line with her anniversary date,although itwould appear that little attention had been paid to thatdate in 1973.Finally,Mary Myrick, who had been hired on June 26,1973, and received an "annual evaluation"raise on June17, 1974,received a 25-cent raise on October21, 1974. Thereason given on the exhibit was "Evaluated and promotedto Cake Decorator." The only testimony on this score wasgiven by Myrick. She testified that after being hired onJune 26,1973, she first waited on customers in the frontend of the deli. On"July 8,"she was moved back to cakedecorator,a job she learned as she went along.She statedthatWiese"just put me in the back and I got my raise. Shesaid I would get my raise as a cake decorator and I got myraise."I presume that the"July 8"referred to was in 1974.Thus, of the I 1 increases within a month cited by Gener-al Counsel,8 of them(App, Leverett,Perkinson,Dryer, L.Miller, Schulz, Williams, and Myrick) are explained on therecord as resulting from promotions,transfers,and addedresponsibilities. The evidence to that effect is uncontradict-ed, but the record is sorely lacking in detail (such as whenthe actual promotions occurred, etc.)The Board has consistently held that when "wage in-creasesare granted shortly after the filing of a representa-tion petition, there is a presumption of impropriety whichcan be rebutted only by an affirmative showing that thegranting of the benefit was governed by factors other thanthe impending election,"IdahoCandy Company,218NLRB 352 (1975);Connor Trading Co., Inc.,188 NLRB263, 264 (1971);Northwest Engineering Co.,148 NLRB1136, 1145 (1961);Baltimore Catering Company,148 NLRB970, 973 (1964);Glosser Bros., Inc.,120 NLRB 965, 966(1952);Bata Shoe Company, Inc.,116 NLRB 1239, 1241(1956). Since wageincreasescan so effectively chill the de-sire of employees for a union, the rule might be consideredan appropriate parallel to that announced inN.L.R.B. v.Great Dane Trailers, Inc.,388 U.S. 26, 33 (1967), where theCourt held that conduct "inherently destructive of employ-ee interests" shifts to an employer the onus of "explainingaway, justifying or characterizing his actions as somethingdifferent than they appear on their face." The presumptionimposes a burden upon the employer to fully explain thebenign factors which motivated him to award the increases,and I would think that the rule applies in such a case asthis,where a large number of increases were given in abrief period of time, as well as in cases where an across-the-board increase is granted.On the whole record, I do not believe that Respondenthas shouldered its burden of justifying the 11 discretionaryraisesgiven in the period September 20-October 21.Leverett's raise wasfully explained and appears justifiable.App's 25-cent increase of September 23 seems unusuallyhurried, taking into consideration the notation in his ap-praisal form of September 6 that he had "just" been pro-moted, and contrasting the 90-day waiting period for araiserequired of Leverett after she was promoted in June.51Respondent offered no explanation of when Perkinson was"Transferred to Produce" which might justify her Septem-ber 23 raise. The same absence of explanation is true ofDryer, who received an increase on October 14 because"Promoted to FEM position."Loretta Miller's October 14 raise of 20 cents, attributedto "Added responsibility of bookkeeping, and checking outstore.Rate adjusted to match other girls!" does seem toprotest too much; Crismore was unable to say how longMiller had been performing the "added responsibility,"and there was no explanation why an employee with nearly3 years' tenure needed to have her "rate adjusted to matchothergirls."Again, as to Howard Schulz, Respondentfailed to show when he was promoted from sack to stock 52Williams' 20-cent raise for "Merit Evaluation and Office51 1 note also that Leverett testified that she had beenpromoted to "FrontEnd Manager" in January,but the exhibit shows that her raise for thatpromotion did not take effect until June 3.52 1 also note that Schulz' raise of 40 cents on October 14, ascribed to hisbeing transferred from sack boy to stock crew,seems entirely out of line.Schulz had,in February,received a 30-cent raise,and in April a 10-centscale adjustment,presumably bringing him to the top rate of $2.30 for sackboys (G.C. Exh. 9). The 40-cent increase in October put him in no recog-nized class for stock crew, the scales there being$2.40, $2.50, $2.60, $2.75,$3, $3.25.and $3.50, and also catapulted him above the first three scales inthe classification. SCOTTS IGA FOODLINER-407Responsibilities" (her last "Merit Increase" in June 1973had been 10 cents) appears to be tardy; according to Cris-more,her added responsibilities had begun in the "sum-mer." 53 As for -Myrick, Respondent offered no evidence asto the necessity for her waiting for an increase until Octo-ber 21 after being promoted to cake decorator on July 8,even assuming,as the record shows, that some training isrequired.Carson'smerit raiseof October 7, described as "Annualevaluationdelayed to consult lawyer," is dubious. Her hiredate was August 21, 1969, and her consideration for anincreasein 1974 should have been around August 21. Giv-en the erratic nature of Respondent'swage increase sys-tem, it is nonetheless a fact that the Union's demand letterwas not sent until September 20, 1 month after Carson'sanniversary date, and there-is nothing specific in evidenceto show that Carson's evaluation form had been submittedlate and had therefore been caught up in the complexitiesof how to handle increases when a union makes a demand.I further note that Carson did not receive a merit increasein 1973, and there is no explanation of why she wasthought worthy of such an increase in 1974.The raise given Mitchell, who was hired on August 13,1973, is also attributed to "Annual evaluation delayed toconsult lawyer." The same problems, as discussed above,apply toMitchell's situationas apply to Carson's. Accord-ing to the-system, Mitchell should have been evaluated andreceived a raise, if any, before the Union's September 20demand.While Crismore testified that there had been"slip-ups" in the annual evaluation system, any such slip-ups affecting 3 (Carson, Mitchell, and, as discussed below,Smith) out of 50-odd employees in the time -period in-volved seems to be an unusually high degree of error for arather routine procedure. Respondent further has not ex-plained why Mitchell, who had received a 25-cent "MeritEvaluation" increase on April 22 (and a "scale adjustment"on April 29), was again thought to merit a 20-cent increaseas of(theoretically) her anniversary date of August 13.Finally, Patricia Smith's October 14 raise was explainedas being responsive to a complaint made by Smith at themeeting in October. Smith, hired on June 1, 1969, purport-edly asked why she had not receivedan increase.Crismoreseemed to testify that he had earlier made out an evalua-tion for Smith, but it had been lost. The meeting, as dis-cussed, was positively placed by Leisen as occurring in lateOctober, and, accordingly; a complaint by Smith at themeeting could not account for an October 14 increase forSmith.I note that Respondent had something of a practice ofgranting increases in batches and spurts.5Nonetheless, theaward of eight increases for promotion, transfer, or "addi-tional responsibilities"in such'a short period of time wassaAs earlier described,Respondenthad no fixed practiceof awaiting anemployee's anniversary date in order to recognize merit;prior to September20, Ballard,Bush,Carter, Leverett,Ratliff, and Viles receivedmerit increas-esprior tothe arrival of their anniversary.-4 Thus,on June 17,six employeeshad receivedincreases: "Merit evalua-tions" (Ballard,G. Miller,and Poynter); "annual evaluations" (Hartloff andMyrick);and a"90-dayevaluation" (Gibson). On June 3, five employeeshad received increases:"Merit evaluations" (Bush,Carter, and Viles); "pro-moted to F.E.M." (Leverett);and "Went tofull-time" (Lewis).unprecedented,sofar - as the record shows., andRespondent's explanation of any legitimateconsiderationsand circumstances is, variously, undeveloped,unsatisfac-tory, or downright dubious. The well-defined pay scale forthe Mooresville,store(G.C. Exh. 9) makes no provision forraises basedon "added responsibility" or "Office responsi-bilities," and the exhibit showing raises since November1972 reflects no such recognition of extra work functionsprior to the appearance of the Union.Under the controlling precedent cited above, I concludethat Respondent has failed to carry its burden of rebuttingthe presumption -raised by the concentration of wage in-creases inthe -brief period involved, and that, by awardingincreases,Respondent violated Section8(a)(1).C. The Consequences of Respondent's Violations;, thePropriety of a Bargaining Order,, the Propriety of Findingan 8(a)(5)ViolationThe consolidated complaint alleges that since on orabout September 17, 1974; the Union has been the chosenbargaining representative of all employees in the Moores-ville store, excluding those in the meat department, assert-edly an appropriate unit for bargaining purposes, and thattheUnion has asserted, and Respondent has, denied, aclaim for recognition.. It further alleges that the unfair la-bor practices committed by Respondent are "so seriousand substantial in character and effect as to warrant theentry of a remedial order requiring the Respondent to rec-ognize and bargain with the Union" in the described unit.The complaint contains no allegation that Respondent vio-lated Section. 8(a)(5) by refusing to bargain with theUnion; the complaint issued at a time whenSteel-Fab, Inc.,212 NLRB 363 (1974), stated the prevailing law, and priorto the -position taken by the Boardin -Trading Port, Inc.,219 NLRB 298 (1975)1.The appropriate bargaining unitAs indicated, the General Counsel and the Union con-tend that a unit comprised of all statutory employees in theMooresville store other than those in the meat departmentconstitutes an appropriate unit for bargaining. Respondentargues that the only appropriate unit would comprise allfour of its stores; at the very least, Respondent alternative-ly..argues, a single-store unit should include the meat de-partment employees.Respondent operates four stores in Indiana: the Moores-ville store here involved, two stores in Martinsville, andone in Morgantown. The administrative office- is- located inMartinsville, 17. miles from Mooresville and 9 miles fromMorgantown. Personnel policies for all four stores are setin the Martinsville central office. Final authority on grant-ing raises in all stores resides in the central office. Book-keeping and payroll for all stores is done there.Benefits,except for wages, are the same at all four stores. While thecentral office sets wages, according to Leisen, the wages ateach store may differ "because of the volume difference inthe store." Crismore named five nonsupervisory employeeswho have been transferred from one store to another with-out loss of seniority.55 The Mooresville store and one of the 408DECISIONSOF NATIONAL LABOR RELATIONS BOARDMartinsville storeshavea stock managerand a deli andbakery departmentand manager;the other two do not.The insurance and pensionplans cover all four stores. Thecentral office orders merchandisefor all thestores,and thestores advertise as one.There are a totalof 200 employeesin the stores, ranging from20 in one of theMartinsvillestoresto 70 in the other.As indicatedabove,theMooresvillestore has both amanager and an assistant manager,who exercisegeneralsupervisoryfunctionsover the employees there. At theMooresville store,there is a meatdepartment, supervisedby a meat department manager.The number of employeesin the department rangesfrom 4 to 6. The hours of themeat department employeesvary from day to day, in bothnumber and beginning and ending time.The meat depart-ment employees make up their own vacationschedule anddays-offschedule,which the departmentmanager fileswith thestoremanager'soffice.They all wear whitesmocks, unlike someother store employees.On oneoccasion,a stock boy permanently transferredinto the meat departmentto replacea terminatedemploy-ee. The recordshows no transfers of meat department em-ployees into other areasof thestore.56 In other store areas,employees frequentlyhelp outin departmentsnot theirown; occasionally,meat employeeshave carried groceries"when we got extremelybusy and short-handed."A salary schedulefor the Mooresville store,dated April29, 1974,shows salariesfor meat department employees. Itprovides a scale for three classes ofjourneymanmeatcut-ters,ranging from $4.04 to$4.57; for four classes of ap-prentices,from $2.89 to $3.68;for fourclasses of meatwrappers,from$2.31 to $2.73;and for a cleanupemployee,$2.40. Otherstore employees,according to the schedule,could earn:as a cashier or delicatessenemployee (sevenclasses),from $2.10 to $3.10; asa stock employee, produceclerk, dairy clerk, and frozen food clerk (seven classes),from $2.40 to$3.50; as a sack boy (four classes), from$2.10 to$2.35;and asa chicken fryer (threeclasses), from$2.10 to $2.30.Despite the showing of chain-wide uniformity and con-trol in many respects among thefourstores, prevailingBoard precedent indicatesthata less-than-chainwide unitis appropriate here.Sav-On Drugs, Inc.,138 NLRB 1032(1%2). Manager Crismore testifiedthat he "did all the hir-ing and firing"at the store.As inBig N Department StoreNo. 333, 199 NLRB 174, 175 (1972), the recordmakes itclear that at Mooresville,where some 60 employees work,"the individual store managersare charged with the day-to-day operationsof each store." As to the substantiality ofthe interstore transfers,Crismorecould nameonly fivesuch transfers in an on-going employee population of some200 at the four stores. It is significant,I think,that thegranting of wage increases,while ultimatelycontrolled bythe central office,depends to a meaningful extent on therecommendationsmade by storepersonnel.On the factsbefore me andthe authority of thecases cited(and manyss Therecord is unclear on the value or effect of"seniority" inRespondent's stores.others in an unbroken line), I reject Respondent's conten-tion thatonly a corporation-wide bargaining unit is appro-priate.I further conclude that the exclusion of the meat depart-ment employees from the single-store unit does not renderthe sought-after unit inappropriate.The separate interestsof the meat department employees are substantial, war-ranting their exclusion from the single-storeunit.MockRoad SuperDuper, Inc.,156 NLRB983, 984-986 (1966),enfd.in pert.part,393 F.2d 432 (C.A. 6, 1968);Priced-LessDiscountFoods, Inc., d/b/a Payless,157 NLRB 1143, 1144-45 (1966),enfd.405 F.2d 67 (C.A. 6, 1968);Allied SuperMarkets,Inc.,AlliedDiscount Foods Division167 NLRB361, 362 (1967);R-N Market,Inc.,190NLRB 292, 293(1971). I note that inSchwab'sFoods, Inc.,197 NLRB 1068,1075-76 (1972), the Board held that a unit composed solelyof the meat department employees in one of Respondent'sMartinsville stores constituted an appropriate bargainingunit.2.The Union's majority statusGeneral Counsel's Exhibit 12 is a list of employees in thecomplement extending to January 25, 1975. Relying uponthat exhibit, the General Counsel counts, as of the Union'sSeptember 20 demand, "57 employees in the unit excludingthemeat department employees and Produce ManagerTatlock, and including [Barry] Hardin." While it may notbe necessary to pinpoint a date upon which the Unionachieved majority status in the present case, as discussedbelow, I will trace the events from the time of the demand,in view of contentions made by Respondent.General Counsel's Exhibit 12 lists a total of 63 employ-ees, includingTatlock and Hardin. General Counsel as-sertsthat Tatlockis a supervisor;Respondent asserts thatHardin is a supervisor. While Tatlock's status appears tome to be of no consequence,I shall make a finding there-on.Tatlock is called the "produce manager."In September-October 1974, the produce department consisted of Tat-lock, an employee named Perkinson,and an occasionalpart-time boy. Tatlock usually told Perkinson what neededto be done, sometimes leaving her written instructions if hewas to be absent, although undoubtedly Perkinson usuallyknew what to do. If Perkinson needed time off, accordingto Crismore, "[s]he would request of him [Tatlock] and hewould say something to me most of the time that she wasgoing to be off." When Perkinson went on vacation, Tat-lock would tell Crismore, his immediate supervisor, that heneeded someone to help in the department, and Crismore"would give him a choice." If Perkinson was needed else-where in the store, Crismore would "ask [Tatlock] if hecould spare her." As to raises for Perkinson, Tatlock"would recommend it to me and I would go from there." 51Tatlock's salary is not listed on General Counsel's Exhibit9; his is one of the positions included in the item "Produce,Deli,Meat, Dairy, Frozen Food, and Head Stock-Doneon IndividualBasis."Tatlock, it will be recalled, broughtHowever,the manager of the meat department transferred to the pro-SrThis, apparently,was a theoretical answer, since in fact Tatlock neverduce department and then back again.recommended to Crismore that Perkinson receive an increase. SCOTTS IGAFOODLINER409Leverett's handling of the damaged frozen foods to theattention of management. Although Tatlock apparentlyspent much of his time engaged in manual work, it appearsthat, just barely, he possessed and exercised sufficient au-thority to be classified as a supervisor under Section 2(11)of the Act.The status of Barry Hardin was hotly contested at thehearing, since Hardin participated in the solicitation of anumber of authorization cards. Manager Crismore testifiedthat Hardin occupied the position of "head stock" and wasthe third man in supervisory authority in the store, belowCrismore and Assistant Manager Bush. Hardin's salarywas determined on an "individual basis"; he received $3.75per hour, a dollar an hour more than the next stock crewemployee, and his wage (based on a 40-hour week) com-pares to the$165 weekly salaryearnedby Assistant Man-ager Bush.Hardin punched a timeclock and received over-time pay.Several of the employee-witnesses referred to Hardin asthe "stockmanager." In that capacity, he would arrive atthe store at about 1 p.m., assign the two or three full-timestock clerks and perhaps one or two part-time stock em-ployees to their duties of seeing that the "stock was put upand the back room straightened and shelves leveled," andthen would himself stock shelves (and sweep floors andcarry out groceries, if necessary) 58When a prospectivestock employee was interviewed, Hardin would be called into participate, and Crismore would allow Hardin to choosefrom among several applicants. Hardin recommended thatemployee Gary Goble be discharged; after a conferencebetween Crismore, Bush, and Hardin, Goble was terminat-ed. It also appears that Hardin's recommendation that em-ployee Hunt be fired was similarly effective. In evidenceare four "Employee Appraisal" forms, evaluating the workof the subject employees, filled out and signed by Hardin(whose name appears in the blank space at the top of theforms following the words "Supervised by").In addition to his stockroom duties, Hardin was solely incharge of the store at certain times. This was on Monday,Tuesday, and occasionally Thursday, nights, when he wasin charge from 6-10 p.m., and on Sundays, when he was incharge from 1-10 p.m. On these occasions, there would befrom 10-20 employees in the store.59 Hardin's duties dur-ing these periods were of a general supervisory nature. Heauthorized acceptance of checks "within limits," took careof "complaints directed to management," including cus-tomer complaints and employee grievances,60 and "gavethe orders."While he spent much of his time stockingshelves, he was also, according to Crismore, "supposed tokeep circulating with the employees to be sure they aredoing the job." Gadine Sachs Johnson testified that if Har-din told her to do something at night, she would have toobey the order.The foregoing evidence persuades me that Hardin was asupervisor within the meaning of the Act.58Crismore and Bush testified that they also perform such duties occa-sionally.59 The Mooresville store is a 24-hour operation. Between 10 p.m. and 7a.m., there are a minimum of two employees working and, according toCrismore,no one is really in charge during that period,which presumablysees little business.60 According to General Counsel's witness Price.Excluding Tatlock and Hardin fromthe unit leaves atotal of 61 employees on General Counsel Exhibit 12. Ofthese,employees Brown, Grider,61 Ikemire, Kindle, andWithrow were in the meat department, and employeesHunt and Thompson were not hired until October 1 and13, respectively. Removing these 7 employees from the unitleaves a total of 54 as of September 20.By September 20, 29. authorization cards had beensigned by 29 different employees 62 One of them was BarryHardin's card; since I have concluded that he was a super-visor, I shall not count his card, leaving 28 cards in a 54-employee unit as of September 20. By October 24, the unithad been reduced to 52 by a series of terminations andhires; and while three of the original cardsigners had beenterminated by then (S. Russell, Whitehair Shrake, and Sul-livan), the Union had obtained 16 more cards,giving it anet total, as of October 24, of 41 cards in a unit of 52employees.Respondent attacks the validity of the cards on twofronts. The first is the role Barry Hardin played in theirsolicitation in the initial stage of the campaign. Hardin andemployee John App made the first contact with the Union,going to see Union's organizing director Reasons at hisoffice on September 5, at which time they both signedcards.Hardin thereafter directly solicited cards fromSchulz, Healy, Fishel, Price, Johnson, and Damon.63Hardin also gave cards to Schulz for distribution. Schulzhanded the cards to three employees, telling themthat "ifyou give them back to me, I will give them back to BarryHardin." The three were Price, King, and Rover. Appar-ently, Price.did not return that card to Schulz,since Price,as noted above, testified that he received his card directlyfrom Hardin and returned it directly_to him. Rover was ameat department employee, according to Schulz (althoughhis name does not appear on General Counsel's Exhibit12), and his card was not offered in evidence. King testifiedthat he received his card from Schulz and returned it tohim.Gadine Sachs Johnson was also asked by Hardin to signa card and collect signatures. She distributed cards to fouremployees (Schultheis,M. Russell, Dryer, and R.. White-hair Shrake), telling them that Hardin had gotten the cardsfrom the Union. Two employees (Schultheisand M. Rus-sell) returned the cards to Johnson, and she gave them toHardin. Dryer returned his card directly to Hardin. Thereis no evidence that Whitehair Shrake signed the card givenhey by Johnson; on September 16, she signed one at herhome for Union Representative Lemmon.Leverett testified that, early on,' she heard that Hardinhad union cards and asked him for one. She evidently didnot sign a card, however, until September 24, when sheexecuted one at her home at the behest of UnionBusinessRepresentative Kimbler.61Grider,at any rate, was not hired untilOctober 2,and was terminatedOctober 20.62 Schultheis had executedtwo cards by this time;Icount only the first.63Respondent contendsthat thecards of Haltomand Foxwere also di-rectly "tainted" by Hardin.Haltom, however,testified that he returned hiscard to a "stockboy," and that "[iltmight have been" Hardin,"but I can'tsay for sure who it was."Fox signedhis card andhandedit toanother boywho may have told Foxthat he wasgoing to give it toHardin;It seems likethe boy I gave it towas goingto give it to Barry." 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDOther evidence relating to Hardin's participation is someunspecific testimonyby employee Price that Hardin waspresent at at least one informal employee discussion of theUnion,at which he spoke in favorof it, alid by employeeDamon that Hardin talkedabout the Union to her, Schulz,and "I think Ron Ratliff but I am not sure."InN.LR.B. v. WKRG-TV, Inc.,470 F.2d 1302, 1315,1316 (1973),enfg. 190 NLRB 174 (1971), the Court of Ap-peals for theFifth Circuitsuggested a test of supervisorialinvolvement in the signingof authorization cards whichmakes necessary,in order toinvalidate a card,a findingthat the supervisory participationwas actually coercive:We are not preparedto say . . . that authorizationcards are so inherently unreliablethat they must bedisallowed whenever an employee perceives that a su-pervisor openlyfavors the union.It isactualpressureand coercion we are seekingto avoid by our rule disal-lowing cardstainted by supervisory influence. A me-chanical rule that requires a findingof supervisory so-licitation in situationssuchas we havehere, wherethere is nohint of intimidation, is too broad.ssss0There mustbe a more substantialexhibition of pres-sure than a passing remarkor a statement of pro-unionconviction.So long as nothingin the words,deeds, or atmosphere of the alleged solicitation con-tains the seedsof potentialreprisal,punishment, orintimidation,the involvementof thesupervisors doesnot rise tothe level ofsupervisory solicitation that wecondemned inAmericanCable I, supra.Here the su-pervisors attended a few union meetingsand at vari-ous times made rather tame statements regarding theirapproval of the Union.Thereis not a sufficient show-ing to throwout any ofthe cards ... .While the Board's rule appearsto beone ofinvalidatingcardsdirectlysolicitedby supervisors, it will not, in theusual case,disqualifyothercards not so solicited,despiteconsiderable support and encouragement given to a unionby supervisors and made known to employees.Aero Corpo-ration,149 NLRB 1283, 1286 (1964), enfd. 363 F.2d 702(C.A.D.C., 1966);UnitedMineral & ChemicalCorporation,155 NLRB 1390, 1394 (1965), affirmedon this point 391F.2d 829 (C.A. 2, 1968);Clay CityBeverages,Inc.,176NLRB681, 682(1969);JuniataPacking Co.,182 NLRB934, 935 (1970), affirmed on thispoint 464 F.2d 153 (C.A.3, 1972);WKRG-TV, Inc., supra,190 NLRB 174-175Or-landoPaper Co., Inc.,197 NLRB 380, 387 (1972), enfd. 480F.2d 1200 (C.A. 5, 1973).See alsoN.LR.B. v. HawthorneAviation,406 F.2d 428 (C.A. 10, 1969).In the present case,I am confidentthat there was no"hintof intimidation"evenin the cards directly solicitedby Hardin.But assumingthe propriety of invalidatingthose cards, only thesevencards of App (who accompa-64 The record shows that Healy signed a second card on October 2. Fishelsigned a second card on October 7. Price signed a second card on October10, and Johnson signed a second card on September 18, all as a result ofhome visits by union representatives.nied Hardin to the union office to initiate the union drive),Schulz, Healy, Fishel, Price, Damon, and Johnson wouldreasonably be affected.6'4 As to the other cards with whichhe had some secondhand connection, the record plainlyfails to support a finding of even a"hint of intimidation."Since the Union had, after September 20 and by October 1,secured eight cards from employees who had previouslynot signed (Leverett, Carson, Myrick, Park, Truax, Hutton,Viles, and Grogan), it had, by the latter date, and notcounting the cards of the 7 employees solicited by Hardin,againachieved a majority of 28 employees in a unit thenconsisting of 53 employees 65 Thereafter,as indicated, theUnion continued to secure cards, and by October- 24, had(again not counting the Hardin cards)a totalof 34cards ina unit of 52 employees66Thus, assuming that the seven cards directly solicited byHardin should be discounted, the Union possessed as ofOctober 1 and thereafter a clear majority of authoriza-tions6' Although I would find that the Union's September20 demand for recognition was a continuing one, as dis-cussed below, the Board held inTwo Wheel Corp. d/b/aHonda of Mineola,218 NLRB 486 (1975), that in caseswhere there is no allegation of a violation of Section8(a)(5), "the continuing nature of the demand and the spe-cific date on which the.Union achieved majority status areirrelevant." I shall, however, return to this point subse-quently.The other contention advanced by Respondent is thatthe decision of the SupremeCourt inN.L.R.B. v.SavairManufacturing Co.,414 U.S. 270 (1973), is applicable here.The testimony shows that in soliciting many of the card-signers at their homes and in restaurants,the union repre-sentatives presented them with a packet of material, andexplained the various pieces of literature to them. One suchitem was a card which, on its front, bears the words "Cer-tificate issued to," with a space for the recipient's name, thedeclaration "It doesn't cosT, it PAYS to belong to the Rcfn";the statement,in bold letters, "No Initiation- Fee Re-quired";and, in small letters below the foregoing legend,"This- certificate is valuable to you. Don't Lose It." On thereverse side,which has a border resembling that found onsecurities, the following appears:RetailClerks InternationalAssociation,AFL-CIOGeneral Office: SuffridgeBuilding,Washington, D.C.20006This is to certify thatThe bearer, whose name appears on the front of thiscertificate, shall not be required to pay initiation duesof any kind or any fees other than the regular monthly65 S. Russell,a cardsigner,terminated on September22. Roy Campbell,not a cardsigner,terminated on September 27. Jess Hunt was hired onOctober 1.66 Between October I and24, the Unionobtained eightcards (Young,Pridemore,Duke,Hacker,Hunt,Thompson,Tamlin,and Taylor)and hadlost the use of cards signed by Shrake and Sullivan,who terminated onOctober 5.The unit population was reduced by one member by the latterterminations and the hireof Thompson on October 13.67 Even if the cards "indirectly" secured byHardin(through Schulz andJohnson)were rejected, that would affect only the cards of King,Schultheis,M. Russell,Dryer,and perhaps Shrake, as discussed above;elimination ofthe first four cards (Shrake has already been discounted)would leave theUnion with a majority of 30 employees as of October 24. SCOTTS IGA FOODLINER411dues, which shall not be required of the bearer until aunion agreement has been signed by the employer af-ter it has been voted upon by the employees of thestore and accepted by a majority vote.R.C.I.A. Local No.DateExecutive OfficerThis certificate will be recognised as valid only if pre-sented to the Union not later than thirty (30) daysemployer.-There was also testimony by the union business repre-sentatives as to their method of making a. presentation toemployees. They hand the employees an authorizationcard, the no-initiation-fee card, two R.C.I.A. publications,two NLRB pamphlets, and a sheet explaining the dues sys-tem. Each of the documents are discussed.In speaking toemployees about the no-initiation-fee card,according tobusiness representative Kimbler:We explain to them that they do not have to pay aninitiation fee when going into the union at the presenttime because they are new, just forming into a unit.And according to our bylaws, the union does have theright to waive any initiation fees for them . '. . Weexplain . . . [that] [a]nyone that is hired after a con-tract has been in effect for 30 days . . . will pay aninitiation fee at that time. Any new employee, that is,after the contract has been in effect, after 30 days.I told [Linda Carson and Mitzi Bush] this was a guar-antee that like everybody else they would never haveto pay an initiation fee at this time. This is our person-al guaranteethat they would not have to pay an initia-tion fee because they are now forming into a union68AlthoughI am unawareof any case holding theSavairrule. applicable to authorization cards relied on as evidenceof majority support in unfair labor practicecases, it seemsprobable that the kind of representation which would war-rant settingasidean election should also be considered animproper. inducement vitiating the validity of cards prof-fered to establish majority support in complaint cases.InSavair,the Court held that a union's waiver of initia-tion fees limited to those employees who sign cards prior toan election"allows the union to buy endorsements andpaint a false portrait of employee support during the elec-tion campaign," 414 U.S. at 277. The Court, however, legi-timized waivers of fees which are "available 'not only tothose who havesignedup with the union before an electionbut also to those who join after the election."In the present case, the no-fee card is itself unexception-able. It simply provides that "The bearer . . shall not berequired to pay initiation dues of any kind" and makes thecertificatevalid if presented up to 30 days after a bargain-ing agreementis reached. Clearly, the, card gives no indica-68 Assistant Manager Bush was presentat the homp-of his- sister, LindaCarson,when Kimbler was soliciting her,signature.'Intotar as.his testimonyconflict with that of Kimbler,I credit tae latter.:,, .tion that it must be signed prior to an election. Further-more, the card itself does not require that the bearer be amember of the Union, or the signer of an authorizationcard, in. order to reap its benefits, and thus the vital ele-ment of inducement to sign an authorization cardismiss-ing.Citing the. foregoing. testimony that Kimbler told em-ployees that they would not have to pay an initiation fee"because they arenow forminginto a union" and that "theydo not have to pay an initiation fee when going into theunionat the present timebecause they are new,just forminginto a.unit,"Respondent would invokeD.A.B. Industries,Inc.,215 NLRB No. 96 (1974), andInland Shoe Manufac-turingCo., Inc., 211NLRB 724 (1974), holding that feewaivers limited to "charter members" or employees whoapply for "charter membership" were unacceptably ambig-uous.See also.TheColeman Company, Inc.,212 NLRB 927(1974). But it is. clear that Kimbler's further explanationthat only those "new" employees "hired after a contracthas been in effect for 30days . . . will pay an initiation feeat that time" put to rest any possible ambiguity that theforegoing.language might have implicated., Furthermore, itappears that the vitality ofD.A.B. Industries, Inc.,and theother citedcases.has been considerably, sapped by.. theBoard's 3-2 decision inL.D.McFarland Company,. 219NLRB No. 103. (1975), where the Board found. tolerableunderSavair aunion representation that "There willbe.noinitiationfee for any member presently working in theplant." The Board held:The requirement that an employee be a `member' isnot objectionable since such language places, no re-quirement upon employees to join the union beforethe election.Our colleagues apparently see some vice in theUnion's use of`members' as those for whom the waiv-er would be effective. But those becoming membersare the only ones on whom an initiation fee is im-posed, and we see nothing in the shorthand descrip-tion of these as `members' to tie the waiver topreelec-tion support ; . . Although our dissentingcolleagueswould have the Union take steps to clarify these`ambiguities,' we see nothing ambiguous or objection-able in the Union's statement .. .Taking into account the indefinite tenor of Kimbler'sremarks indicating. a waiver of fees because the employeeswere "now forming into a union," as limned and clarifiedby his explanation to them that the only employees whowouldbe required to pay such fees would be those hiredafter a contract had been in effect for 30 days, ,1 am unableto conclude that his comments could have in any way ledemployees to believe that execution of an, authorization}card prior to the election was necessary in order,to,avoidthe payment of initiation fees.3.The propriety of a bargaining order remedy andfinding an 8(a)(5) violation-"As discussed above, the Unionsuccessfully,solicited au- 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorization cards from a substantial majority of employees.Between September5 and October 24, it securedsignaturesto 37clear and unambiguous cards(not counting Hardin'scard,App's card,and the cards of 6 other employees solic-ited by Hardin) out of the total of 56 employees whoworked in the unit during that period.Despite that signifi-cant showing of employee support,the Union chose not toproceed to an election in the Mooresville store, opting in-stead for the Board's long and complicated unfair laborpracticemachinery. I can only assume that the Unionchose that route because of its belief,despite having se-cured a total of 45 cards in which the signers authorizedthe Union"to act as my collective bargaining agent forwages,hours and working conditions,"that,in the face ofthe Respondent's unfair labor practices,it stood a consid-erable chance of losing the election.From a financialstandpoint,unions stay in business by promptly securingrepresentation rights; presumably, theydo not prefer theunfair labor practice route over an election unless the latterno longer seems a viable alternative.InNLRB. v. Gissel Packing Co., supra,the SupremeCourt approved the use of authorization cards as an indi-cator of employee sentiment,and further approved relianceupon such cards as a basis for a bargaining order wherethere is "a showing that at one point the union had a ma-jority" and the employer has engaged in unfair labor prac-ticeswhich"have the tendency to underminemajoritystrength and impede the election processes." (395 U.S at614.) Respondent's antiunion campaign here was not at-tended by the ruthlessness reported inSchwab's Foods, Inc.,197 NLRB 1068 (1972), but it had, I believe, a decided"tendency to undermine majority strength and impede theelection processes."We deal here with a compact, close-knit group of gro-cery employees, working together within four walls on asinglelevel.Every misdeed committed by Respondent'sagents, reflecting animosity toward the Union and promis-ing that selection of the Union would be a counterproduc-tive act, surely reverberated within those four walls. TheCAR issued to prominent union advocate Deborah Lever-ett, and her removal from the position to which she hadbeen newly promoted to a job in the front of the store sothat Respondent could "watch" her, surely spoke volumesto the other employees as to the attitude they might expectfrom Respondent if they chose to be represented collec-tively.Not only did Respondent's conduct in this regarddisplay a hostility which suggested the utter futility of se-lecting a union,but it also clearly tended to discourageother employees from engaging in those opensupportiveactivities necessary to a union campaign preceding an elec-tion.The October4 CARissued to Gadine Sachs Johnson,known to employees as a vigorous proponent of theUnion," occurring as it did after a hiatus of some 7 or 8months since the last suchdisciplinarymemorandum wasissued,could only havea similareffect.Other violations found above presumably drove homethe same message to employees.Respondent's stiffening of69 As stated above,Johnson distributed cards to four employees, advocat-ed the Union inside and outside the store, and phoned 20 other employeesto encourage their support for the Union.the rules and their enforcement-the cashiers meeting inmid-September at which a graduated progression of disci-pline for accepting bad checks was announced; the Octo-ber 4 notice requiring obedience to attire and attendancerules which previously had been relaxed; Wiese's admoni-tion to employees, after attending a manager's meeting inearly October, that Respondent was going to be more strictin enforcing the rules embodied in the CAR; Wiese's warn-ing in early October to employees, enjoying a cigarettebreak, that "this isn't going to happen after we get a unionin here";Wiese's warning around thesame timeto Myrickthat if the Union got in, there would be adverse conse-quences, including the elimination of full-time work-allquite probably received wide circulation among the em-ployees and had the expected impact.70 InN.L.R.B.v.Gis-sel Packing Co., supra,395 U.S. at 617, the Court tookcareful account of the "economic dependence of the em-ployees on their employers, and the necessary tendency ofthe former, because of that relationship, to pick up intend-ed implications of the latter that might be more readilydismissed by a more disinterested ear." The "implications"of the utter futility-and potential danger-of supportingand selecting a union here must have come across loud andclear.Stillother conduct conveyed the message that the em-ployees were embarking on a perilous venture. The surveil-lance that took place on October 15 could only havecaused employees to believe that organizing themselvesinto a union was a high-risk business subject tointenseemployer scrutiny and plainly of serious import to Respon-dent. The iron "fist in the velvet glove"(N.L.R.B. v. Ex-change Parts Company,375 U.S. 405, 409 (1964)) was dis-playedwhenCrismore, inmid-September, solicitedgrievances- and made promises to employees,71 and then,for the firsttime, set about to offer employees hospitaliza-tion coverage in late September; and was displayed againwhen Leisen told assembled employees that he had beentalking to Schwab about a raise "and was really gettingsomewhere"; and appeared once more in the spate of wageincreaseswhich followed the Union's demand.72Whether the unfair labor practices found here "have thetendency to undermine majority strength and impede theelection processes" is hardly susceptible to scientific proof.My judgment is that the Respondent's misconduct cannotbe erased from employee minds by posting a Board notice;that the atmosphere created by Respondent's agents-oneof active hostility toward the Union and its adherents-must have engendered, in this intimate setting, a sense that70 The Board's languageinProfessionalResearch,Inc.d/b/aWestsideHospital,218 NLRB96 (1975),is apposite:Moreover,the impact of the threat is not necessarily limited to Sanchezonly, since experience has shown,as demonstrated herein,that state-ments made during an election campaign are thesubject ofdiscussion,repetition,and dissemination among the electorate.71 InInternationalHarvester Company,179 NLRB 753, 754 (1969), theBoard ordered bargaining on the basis of interrogations and solicitation ofgrievances,holding"There arefew unfairlaborpractices so effective incooling employees'enthusiasm for a union than the prompt remedy of thegrievanceswhich promptedthe employees'union interest in the firstplace."7tAsAdministrativeLaw JudgePannier pointedout inThe New HeritageHouse,Inc.. JD-(SF)-71-75,this kind of unfair labor practice "cannot beeradicatedby theBoard's traditional remedies, for the Board does not re-quire that an illegally-conferred increase be rescinded." SCOTTS IGA FOODLINER413espousal and election of a union would work against thebest interests of the employees; and that "employee senti-ment once expressed through cards would, on balance, bebetter protected by a bargaining order,"N.L.R.B. v. GisselPacking Co., supra,395 U.S. at 614-615.73I further believe that it would be appropriate to find aviolation of Section 8(a)(5) in this proceeding. I have previ-ously pointed out that the consolidated complaint containsno such allegation, undoubtedly the result of the Board'sDecision inSteel-Fab, Inc.,212 NLRB 363 (1974), the ra-tionale of which has since been rejected inTrading Port,Inc.,219 NLRB 298 (1975). The consolidated complaintnonetheless contains in paragraph 5: (1) allegations thatthe Union has been and is the exclusive representative ofthe employees in the unit found appropriate herein; (2)allegations that since September 20, 1974, the Union hasrequested, and is requesting, recognition and bargaining,and that Respondent refused,and is refusing,to recognizeand bargain with the Union. Paragraph 6 of the consolidat-ed complaint alleges that by Respondent's refusal to bar-gain, as set forth in paragraph 5, Respondent "did engagein, and is engaging in, unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and Section2(6) and (7) of the Act." In evidence are the Union's de-mand letter of September 20, the Union's petition of Sep-tember 23, and Respondent's September 25 letter decliningto recognize the Union.In these circumstances, and on this record, I cannot con-ceive that the Section 8(a)(5) issue could have been morefully litigated, and I think the policies of the Act would beserved by finding a violation of that section.N.L.R.B. v.Pecheur Lozenge Co., Inc.,209 F.2d 393, 402 (C.A. 2, 1953)("Moreover, the Board would not be precluded from find-ing that the Company's conduct in December 1949 alsoviolated Section 8(a)(5), even though the complaint hadonly alleged that such conduct violated Section 8(a)(1). Wethink it would not matter that the complaint failed to men-tion a specific section of the Act, if the alleged conduct wasin fact violative of that section.");American NewspaperPublishers Assn. v. N.L.R.B.,193 F.2d 782, 800 (C.A. 7,1951) ("Where, as here, the complaint clearly describes anaction which is alleged to constitute an unfair labor prac-tice but fails to allege which subsection of the Act has beenviolated or alleged the wrong subsection, such failure ormistake, if it does not mislead the parties charged, does notprevent the Board from deciding the charge so present-ed.");Associated Home Builders of the Greater East Bay,Inc. v. N.L.R.B.,352 F.2d 745, 752-753 (C.A. 9, 1965).As earlier discussed, the entry of a bargaining order toremedy the violations of Section 8(a)(1) and (3) would notrequire consideration of "the continuing nature of the de-mand and the specific date on which the Union achievedmajority status,"Two Wheel Corp. d/b/a Honda of Mineola,supra.Finding a violation of Section 8(a)(5) does mandateexamination into those questions.Ihave no doubt that the Union's demand should be73 The fact that some support forthe Unionwas achieved after Respon-dent began its unfair labor practice campaigndoes not compel the conclu-sion that the election process has not been impeded.N.L.R.B. v. OrlandoPaper Co., Inc.,480 F.2d 1200, 1201 (C.A. 5, 1973).characterized as "continuing" in nature. Its September 20letter asked Respondent to meet, for the purpose of au-thenticating authorization cards, on either September 25 or26, or, if Respondent was unableto meeton those dates,the Union indicatedits "willingnesstomeet with you onany date that you have open." The Union's September 23petition (which noted that a request for recognition hadbeen made on September 20 and that "no reply" had beenreceived) was filed before Respondent had an opportunityto respond and prior to the meeting dates expressly pro-posed by the Union; it is inconceivable that, by filing thepetition,Respondent intended to withdrawits bargainingdemand.74 The Union's offer in its letter to "meet with youon any date that you have open" clearly connotes the con-tinuing character of the request for recognition. And inview of the ground given by Respondentfor refusing rec-ognition-the unreliability of authorization cards-itwould have been a futile act for the Union thereafter tomake another formal demand.Mink-Dayton, Inc.,166NLRB 604, 610 (1967), affirmed in pert. part 416 F.2d 327(C.A. 6, 1969);The Kostel Corporation d/b/a Big Ben ShoeStore,172 NLRB 1523, 1524, fn. 7 (1968), reaffirmed onthis point, 179 NLRB 730 (1969);Local 152 aff/w Interna-tionalBrotherhood of. Teamsters, Chauffeurs and Helpers ofAmerica: [American Compressed Steel] v. N.L.R.B.,343F.2d 307, 310 (C.A.D.C., 1965), enfg. 146 NLRB 1463(1964).As I have shown, discarding the authorizations directlysolicited by Hardin, the Union had achieved by October 1,11 days aftermailing itsees in a unitof 53 (and by October 24, a total of 34 cardsin a unit then consisting of 52 employees). In accordancewith these findings, I conclude that as of and after October1, 1974, Respondent violated Section 8(a)(5) of the Act byrefusing to bargain with the Union.75III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe conduct of Respondents set forth above, occurringin connection with the operations of Respondents as de-scribed above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the severalStates, and tend to lead, and have led, to labor disputesburdening and obstructing commerce and its free flow.CONCLUSIONS OF LAW1.Respondent Schwab Foods Inc., d/b/a Scotts IGAFoodliner, is an employer within the meaning of Section2(2) of the Act, engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Local 725, Retail Clerks International Association,AFL-CIO, hereinafter "the Union," is a labor organization741 wouldsuppose that commonsense union practice under theAct dic-tatesearlyfiling of a petition, if the union anticipates the possibility that anelectionmightbe required, in order totrigger the criticaldate for validobjections to theelection.5If I errin so concluding,it stillwould be appropriate,on the factsfound,to include an affirmativeorder requiringRespondent, upon request,to recognize and bargainwith the Union, as a remedy for the 8(a)(3) and (1)violations found. 414DECISIONSOF NATIONAL LABOR RELATIONS BOARDwithin themeaningof Section 2(5) of the Act.3.By issuinga Constructive Advice Record to DeborahLeverett, by placingher on permanentprobation and bydemotingher on October 25, 1974, and by issuing a Con-structive Advice Record to Gadine Sachs Johnson on Oc-tober 4, 1974,Respondenthas discriminatedagainst theaforementionedemployees in violation of Section 8(a)(3)and (1) ofthe Act.4.By surveilling the unionactivities of employees; bythreateningreprisalsagainst employeesfor supporting orselecting a union;by applying work rules stringently, andintroducing new work rules, in order to discourage adher-ence to a union;by interrogating employeesconcerningtheir union sentiments;by promising,offering,and grant-ing benefits in an attemptto dissuade employees from sup-porting a union;and by soliciting grievances for the pur-pose of dissuading employees fromsupportinga union,Respondent has interferedwith,restrained,and coercedemployees in the exerciseof their rights under Section 7 ofthe Act,in violationof Section 8(axl) of the Act.5.All full-time and regular part-timeemployees of theRespondentemployed atitsMooresville,Indiana, facility,excluding all meat departmentemployees, guards, and su-pervisors as definedin the Act, constitute a unit appropri-ate for thepurposesof collectivebargainingwithin themeaning of Section 9(b) of the Act.6.At all times material herein,since at leastOctober 1,1974, the Union has beenthe exclusivecollective-bargain-ing representative of theemployees in the above-describedunit within the meaningof Section 9(a) of the Act.7.By refusing, since October 1 and atall times thereaf-ter, torecognize and bargainwith the Unionas the exclu-sive representative of its employeesin the appropriate unitset out above,Respondenthas engaged in, and is engagingin,unfairlabor practices within themeaning ofSection8(aX5) ofthe Act.8.Theaforesaid unfair laborpractices affect commercewithin the meaningof Section 2(6) and (7) of the Act.9.The aforesaidunfair laborpractices are of such a sub-stantial nature as to warrantentry of a remedial order di-recting and requiring Respondent to recognizeand bargainwith the Unionas the representativeof the employees inthe above-described unit.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,Ishall recommend that it be ordered tocease and desist therefrom ana that it take certain affirma-tive action to effectuate the policies of the Act.It is appropriate that Respondent be required to rein-state Deborah Leverett to the position from which she wasdemoted on October25, 1974,and to make her whole forany loss of earnings which she may have suffered by reasonof that demotion,with backpay to be computed on a quar-terly basis,making deductions for interim earnings, andwith interest to be paid at the rate of 6 percent per annum.F.W.WoohvorthCompany,90 NLRB 289 (1950);IsisPlumbing & Heating Co.,138 NLRB 716 (1962). It is alsoappropriate that the Constructive Advice Record issued toDeborah Leverett on October 25 (if it is found inRespondent's files) be rescinded, and that the ConstructiveAdvice Record issued to Gadine Sachs Johnson on Octo-ber 4, 1974, be rescinded.I shall further recommend that Respondent be requiredto recognize and bargain with the Union as the exclusivebargaining representative of the employees in the above-described appropriatebargaining unit.Provision will also be made for the posting of an appro-priate notice to employees.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case,and pursuant to Section10(c) of theAct, I herebyissue the following recommend-ed:ORDER76Schwab Foods Inc., d/b/a Scotts IGA Foodliner,Mooresville,Indiana,itsofficers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Discouragingmembership in Local 725, .RetailClerks International Association,AFL-CIO,or any otherlabor organization,by discriminating against any of its em-ployees in regard to hire or tenure of employment or anyterm or condition of employment.(b) Surveilling the union activities of employees;threat-ening reprisals against employees for supporting or select-ing a union;applying work rules more stringently,or intro-ducing new work rules, in order to discourage adherence toa union; interrogating employees concerning their unionsentiments; promising,offering, and granting benefits todissuade employees from supporting a union; and solicit-ing grievances for the purpose of dissuading employeesfrom supporting a union.(c)Refusing to bargain collectively with Local 725, Re-tailClerks International Association,AFL-CIO,as the ex-clusive bargaining representative of the employees in thefollowing unit:All full-time and regular part-time employees em-ployed byRespondent at its Mooresville,Indiana, fa-cility,excluding allmeat department employees,guards, and supervisors as defined in the Act.(d) In any other manner interfering with, restraining, orcoercing employees in their right to self-organization, tobargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the pur-pose of mutual aid and protection as guaranteed in Section7 of the Act, or to refrain from any and all such activities.76 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of said Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. SCOTTS IGA FOODLINER2.Takethe following affirmative action designed to ef-fectuate the policies of the Act:(a)Rescind the Constructive Advice Record issued toDeborah Leverett on October 25, 1974, reinstate DeborahLeverett to the position from which she was demoted onthat date, without prejudice to her seniority or other rightsand privileges, and make her whole for any loss of pay shemay have suffered by reason of the discrimination againsther in the manner set forth in the section of this Decisionentitled"The Remedy."(b)Rescind the Constructive Advice Record issued toGadine Sachs Johnson on October 4, 1974.(c)Upon request, recognize and bargain with Local 725,Retail Clerks International Association, AFL-CIO, as theexclusive collective-bargaining representativeof the em-ployees in the bargaining unit described above with respectto wages, hours, and other terms and conditions of employ-ment, and if an understanding is reached, embody suchunderstanding in a signed agreement.(d) Preserve and, upon request, make available to theBoard or its agents,for examinationand copying; all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(e)Post at its place of business in Mooresville,Indiana,copies of the attached notice marked "Appendix." " Cop-ies of said notice, on forms provided by the Regional Di-rectorforRegion25,afterbeingduly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,, de-faced, or covered by any other material.(f)Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.It is further ordered that the allegations of the complaintnot found supported in the foregoing decision be, and theyhereby are, dismissed.n In the event that the Board'sOrder isenforced bya Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted by.Order of theNational LaborRelations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIX A415NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act, and has or-dered us to post this notice and to keep our word aboutwhat we say in this notice.WE WILL NOT discriminate against employees forsupporting a union.WE WILL NOT engage in surveillance of the union ac-tivities of our employees.WE WILL NOT threaten employees for supporting orselecting a union.WE WILL NOT enforce our work rules more strictly, ormake new rules, in order to discourage employeesfrom supporting a union.WE WILL NOT question employees as to how they feelabout a union.WE WILL NOT promise, offer, or grant benefits to em-ployees to persuade them not to support a union.WE WILL NOT solicit grievances from employees inorder to weaken their support for a union.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to form, join, or assist unions, to bargaincollectively through representatives of their ownchoosing, to engage in other mutual aid or protection,or to refrain from such activities.WE WILL rescind the Constructive Advice Recordgiven to Deborah Leverett on October 25, 1974, rein-state her to the position from which she was demotedon that day, and give her any backpay which she lostbecause she was demoted.WE WILL rescind the Constructive Advice Record is-sued to Gadine Sachs Johnson on October 4, 1974.-WE WILL, upon request, bargain collectively withLocal 725, Retail Clerks International Association,AFL-CIO, with respect to the wages, hours, and otherterms and -conditions of employment of the employeesin the following appropriate unit:All full-time and regular part-time employees at ourMooresville store, except for the meat departmentemployees, guards, and supervisors.SCHWAB FOODSINC. d/b/a SCOTTS IGAFOODLINER